             Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 1 of 50 Page ID #:1425
                                          ~.                                                         ~-~'~
                                                                         rte+
,~                                                                                                                     .                              ~~                                .~.. ~~:. ,
                                                                                                                                                            ~~,                                              f ~ ~-
                                                                                                                                        ~~,~ r                               -
                                                                                                                                                                        ~...; ,'                 ~r~'~
                                                                                                                                     '~
                                                                                                                                     j                             ~1
                                                                                        ~            1                          ice`                  +,., i:~          f                                                   p~
                                                                                                         ~i                 ~~-.                                                                    '
                                                                                                                                                       uk.=.                                                               // ~   /~


                                                                                 .L.r          ../




                                                                                                                ,~t`~.~
                                                                                                                      ; .'                                                                               /, ~~j~     l~~2~~, ,yam. ~ ~.~
                                                                                                                                                                                               n~                         it.Q.r    V

                                                                                                                ~:~~,f
                                                                                                                                                                                   ..         `~
                                                                                                                                                                                                                                           ~
                                                                                                                                                                                              }.
                                                                                                                                                                                               ~
                                                                                                                                                                                              ~'"',       L~cr~rv~
             MURPHY FAMILY DAY
                               CARE oe-io                                                                ~~~ 166
                    70681sLE           CT                                                                                                                     ~F,~=~"O ~                 ~      ~;
                         ETIWANDA~ CA 91739-189                                                                                                       ='
                                                1
                                                                                                                           ; ., ~                ~`'}'   .r
              +' ~r't' '.
                                                                                                                   .           s r ~~,                                   _                                              L~:~iG~'1.
                        • 1
                        :             i        ~
                                                                                 '                  )            -(
                                                    y
                                          7/ ~+
                                    f~ t\
                                        j~~~'~{~
           ..... _       _          1s,~'.~..~_ / -
                                  _..                                                                                                                       _ .
                                               ..7- ...   ..       .__                                                         6
                                                                                              __.                ~i-                                 Yi
                                                                                                                                                                        dip
1i          Ort~
t16fOBm~WAua l~ni, N.A.                                                  ~'~ F
►irf~ll. d11@ !7B                                     ~~~~ (
                                                           i ~~'                   l                          '"'~~.~.
                                                                                                                                                 _        1. S~.
   ..~
         _ _ ._.             .. ...__ ._. _. _. ..,                                                                    .•: v              ~~.~
~~~2227L627~;                                                                                                                      ~r
                                                               866L76043`..~~■LO~~
                                                                        -                                                            ~'




     ~~`                         ~ b G ~~ `~ S~ s ~
                                lS~ ~~~~ )                                                                                  ~ i a ~~ t S ~                                                               ~~
         G~r~~ 6~e~.                                                                                     ~~ ~'                                                                ~~



                                                                                                                                                 ~~~,~
          ~ ~        t           ~ ~"
         .NIA i ,.              A. ~.~ i~                      , .,. >' - -                 :1 ~.         -            3           ..^ 9              tl                s~
                                                                                                                                                                     Cs~ ~`i~~
                                                                                                                                                                                                                                                                                        ~_
Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 2 of 50 Page ID #:1426




                                                                                                                       ~~                                                                (~'                           ..
                                                                                      c
                                                                                        l ~                                                                                                                                                                                   l
                                                                                      l~~                                       (G~1°~~                                                                                       Customer Copy
                                                                                                                                                                                                            COPY
                                                                                                   D                                                         FOR YOUR PROTECTION SAVE THRS
                                                                                                                                                                   CASHIER'S CHECK                                            1116610657                                       i
                                                                                                                                                                                                                               10/18/2011                                      s̀
                                                                                     ~ j~ ~            California
                                                                                                                                                 Remitter GLENDA C MURPHY
                                                                                                                                                                                                                              ~ *~**,~*****350.00 ***
                                                                                                                                           1~' ~~~d~~—=
                                                                                                                                                       ICE tNC.
                                                                                                       ~~~                 AMERICAN HOME MORTGAGE SERV                                                                                                                              ~
                                                                                                                                                                                                                     N.A.
                                                                                                                                                                                        Drawer: JPMORGAN CHASE BANK,
                                                                                      ~~~                                                                                                NON NEGOTIABLE                                          ~~
                                                                                             ~ ~.~
                                                                                                                                                                                                                                                                                    ~
                                                                                                                                                 R RECORD    R~ TRANSACTION.          ORMATION ABOUT THIS ITEM.
                                                                                                                          KEEP THIS COPY FOR YOU          A LOSS OR FOR ANY OTHER INF
                                                                                                                          PLEASE CONTACT CHASE TO REPORT                                                                                   tea            o~
                                                                                                                                                                                       ._.~ ,..~..,~~_~,,....,          _..       ..:                           ~. _.._ .           {
                                                                                                                                                                        ,.e...s. .._                               _                                 ..
                                                                                                                                 _   _._._ _._      .~._ _                                                                      _., ~,
                                                                                                   . . . _. ~                                                                                                                                                                                ~
                                                                                              s          ..     :.._   >_ __.                                      CASHIER'S CHECK
                                                                                      ...~
                                                                                                                                       ~:;                         . _.._ ~a~.~.. _ ~ _ __ r :.,..._ .~                        1116610657 ~,
                                                                                                                                                                                                                       Date        10/18/2011
                                                                                                   ~HAS~                              {~                                                                                                                                                     ~
                                                                y                                                                                                                                                                                                               ~ ~
                                                                                                                                                  Remitter GLENDA C MURPHY                                                                                                  .~_:,
                                                                                                                                                                                                                                                                            ,k~;
                                                                                                                                                                          00 CENTS
                                                                                             ;,         Pay:        THREE HUNDRED FIFTY DOLLARS AND
                                                                                                                                                                                                                                   ~~**~350.00                 ***            ~i
                                                                                                                                                      ME MORTGAGE SERVICE INC.
                                                                                                                                                                                                                               ~                                                             ~
                                                                                                        Pa To
                                                                                                        o~~              ~ AMERICAN HO                                      ~  ~                   . JPMORGAN CHASE
                                                                                                                                                                                                                              BANK. N.A.
                                                                                                                                                                                                                                .e, j
                                                                                                                                                                                                                                                                              ,,
                                                                                                                                C '
                                                                                                                                 t~~             ~,` +(~. ,'`~~~nl,~~~      7J
                                                                                                                                                                                                                                                                ~,                           Q
                                                                                                                                                                              's~tor Uu~e Pr~esidenc                                             ~              L~ ~          ;,~
                                                                                             ~,'
                                                                                             '                              ~                                                     PMorgen Chase Berdc. N.A.
                                                                                                                                                                        ~i—'j~~ ~JP
                                                                                                                                                                           e      hoenuc, AZ
                                                                                                                                                                                      ~,~ ~ .~                                                                       -~'
                                                                                                                       i L L66 L0~,57i~               ~. L 2 21000 24~e 80600 2 2 34u
                                                                                                                                                                                                                                                                                             ~~
     Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 3 of 50 Page ID #:1427

           CHASE!'i
                                                                                       October 01, 2011 through October 31,2
                                                                                                                             011
                                                                                      Account Number: 000000866178
                                                                                                                             043

    CHECKS PAID
   CHECK NO.             DESCRIPTION                                                                   DATE
   1088 ^                                                                                              PAlD                 AMOUNT
   1121                  Check # 1121                                                                  10!31                 $70.00
                                         Ross Stores     8007677457
   Total Checks Paid                                                       Boc ID: 30016125W2          ~~~31                  47.87
   if you see a description in the                                                                                        X117.87
                                   Checks Paid section, it means that
   not the original or an image of                                     we
                                   the check. As a result, we're not ab{e received only electronic information about the check,
   * All of your recent checks may not                                   to return the check to you or sho
                                        be on this statement, either b~a                                   w you an image.
     one of your previous statements.                                    use they haven't cleared yet or they
                                                                                                               were listed on
     An image of this check may be
                                     available for you to view on Chase.
                                                                         com.

  ATM &DEBIT CARD WITHDR
                         AW                              ALS
   DATE      DESCFiIPT10N
   10/14  Card Purchase With Pin 10/14 USA
                                              Petroleum 68 Fontana CA Card 470                                             AMOUNT
   10/17  ATM Withdrawal                                                        6
                               10/15 14518 Baseline Ave Fontana                                                             $25.00
  10/17                                                           CA Card 4706
          Card Purchase With Pin 10/15 Cost                                                                                 140,00
                                             co Gas #0627 Fontana S CA Card
  10117   ATM Withdrawal                                                       4706
                               10/15 14518 Baseline Ave Fontana CA                                                           40.01
  10/17   Card Purchase                                               Card 470 6
                              10!16 Claim Jumper -Ranch Rancho                                                               60.00
  10(24   Care! Purchase                                           Cuca CA Card 4706
                              10/22 Metropcs 877-315-6Q74 TX                                                                 37.04
  10/24                                                         Gard 4706
         Card Purchase With Pin 10/23 Shel                                                                                 146.66
                                           l Service Statio Rancho Cuca CA
 10/24   Card Purchase                                                      Card 4706
                              10!23 Chipotle 1380 Rancho Cucamo                                                              50.22
 10124   Card Purchase With Pin 10/23 Ra{p                         CA  Card 470 6
                                            hs 14574 Baseline Fontana CA Card                                                26.94
 10126   Card Purchase With Pin 10/26 Cost                                      4706
                                            co Gas #0627 Fontana S CA Card                                                   10.84
 10/26   Card Purchase With Pin 10/26 Ralp                                    4706
                                           hs 14574 Baseline Fontana CA Car                                                100.00
 10/31   Card Purchase With Pin 10/29 Cost                                   d 4706
                                           co Gas #D627 Fontana S CA Card                                                   36.41
 10J31   Card Purchase With Pin 10/31 76                                      4706
                                         / Circle K #5216 Rancho Cucam GA                                                   30.39
 Total ATM &Debit Card Withdraw                                              Card 4706
                                 als                                                                                        20.06
                                                                                                                          5723.37

 ELECTRONIC WITHDRAWALS
 DATE      DESCRIPTION
 10/11    Americanhomemtg Ahmsi Paym 003
                                         1408362            CCD ID: 9200509283                                            AAAOUNT
 Tots{ Electronic Withdrawals                                                                                         51,686,00
                                                                                                                      $1,686.00
FEES AND OTHER WITHDRAWAL
                         S
 DATE      DE~RlPT10N
 10/05 10/05 Withdrawal
                                                                                                                          AMOUNT
 10105 10105 Withdrawal                                                                                               2,487.94
 10111 10!11 Withdrawal                                                                                               2,391.41
10/14 10/14 Withdrawal                                                                                                  100.04
10124 10/24 Withdrawal                                                                                                1,220.00
10/24 10124 Withdrawal                                                                                                  106.00
10!24 Money Order                                                                                                        20.00        ~~~~
10/25 10!25 Withdrawal                                                                                                    5.00
Total Fees 8 Other Withdrawals                                                                                         530.00
                                                                                                                    $6,860.35


                                                                                                            Page 3 of 4
Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 4 of 50 Page ID #:1428




                                     ~;:.

                                                                                                            ae,~~~ ~rou~h Ap
                                                                                                  A~aurrt t~urniier:        rY Zs.20~~
         CHECKS PAID
                                            ,,,~
           w
                                            ~~
         i85 ^                              PI~p
        i~ "                                d~J25
        197                                 04109                                      5500.E
                                                                                         x.00
       199 "
       ~'   ^                               04!11
       zac ^                                ~r9s                                       SOp.Op
            A
                                            awta                                       ~r000
      Tafal C.~a~ Pf                        O~O                                         a000
                         Ud                                                           ~TQ.~Q
     If yap gee a dr                                                                 g~yg~
     elegnonic pe~reck             in
                     tr~.Because of tlthe Trap       on Dabeil se~o
                                       ds, we're rrot aloe           rb it me
       Aq of yatr rece                                     to return ~e t~edans your d~edc has alt~dy been
      aye of cur nt d~dcs m~yy n~ ba on flt~s                                  c to you or ~ro~
                                                                                                w you ~image oncawert~d ~nr
                          a~.                                          be  ca wae they haven's                    Chaae aom.
    "An image aF tt                                                                             cleared yeR ntthey
                     Ns check may bq                                                                               wee wed an
                                     ~nt~ileble far yuu
                                                        4tf view on C}~t~.
                                                                            c~om.
    TRANSACTIO
               N                 DETAIL._....~~..~.~,.
    onto        o       noN
                 B~hhw~dn0 Ba~
   03/24                            ~e
               Card Pie                                                                                        a~u~as
    03125                             03122 U R° `Pi►ei T
               Oepooit 2130                                   macho Guc~mo                                                  x,124.56
   03!25                         24713                                          CA Card ?rl87
               03JZ51AANtdrenNal                                                                              - 92~
   D3~5                                                                                                                      3,7 4i.7Q
               Cl~et~                                                                                       1,N6.N
   03J28                              ~ 195                                                                                  4~71i.70
              O~cstt 2324                                                                                 - 2.10Q.~0
  Q3l28                         01 96 5                                                                                      2811.70
              Ca►d Pte~►~te                                                                                 -500.00
              2487                   O; iil24 t1R° seaonne                                                                  2.111.70
                                                               B~ga~ Randto C                                 X0.00
  ~B          03!28 Onlh~a T                                                      uca CA Caed                               2,491.70
  03~f28                       r y   To    t~ tt X~                                                          - 49.'3        2,36'!.97
             turdPine VV                            on ot6043 'T
             ?A87               ~h Pht                                      .2092488015
                                                 C~natoa Oes aMQ878                                       - 5~.~
 03128                                                                Ra  nc ho Cucam CA CaM                               9,811.x'!
             Cad Puc~ss VY                                                                                 -40.25
             Card 267           I~ fin  03   28 Food 91,ese 1x                                                             1,771.72
 03130                                                            87'8 Fo . 4?~ncha
             Gerd Ptad~aes                                                            CU G~
 09!30                              09128 U R` Sophie                                                      - 2'd.81        1,749.10
            Cstd P~x~ase                                   89 Ont~uio CA Csnd
            2487                    03129 U R' C~1NeaM                            2487
                                                             hy Farrd 886-~+l89                           - 21.74
03J30       Card Purc~tase                                                       16 B CA Card                             1,727.38
                                   Q3r28 U R" 9mNa                                                        - BR.00         1681.98
            2467                                         spc~a One RCh G1t
~9t31       Cend Purd~ese                                                     ~utiatip CA Cet+d
0 /31                              03129 U 1~ Ctrxfe~                                                    - '1 0.29        1.521.07
           C~i At~rdtasa IA                              +ega Rnd►o Cucam
                             fdh Fin 0913'1 Ca                                ge G'A Cand 246F
                                                  ebro ties ~tl+478 Sa                                  -1b0.t18
                                                                       nt 8emar~ CA Car                                  i~370.88
                                                                                           d             - +40.W
               Tt+~aaiuy~~~~                                                                                             9 30.98
                             Xx~oc Sec           ..
           04101 one Tr~t                                   1D                                            •r   ~~
                             ~er To Ctdc X~oo                                                                                            r?x   ,~
          04/01 C~re
                   redc                           a~ 80 ~3 Tt at~
          #MiD1;Vl~d~we{                 # 196
         Cad Purchs,e W                                                                                   9U.00
         turd 2467                   04~i Coster Whs                                                                    3654.88
                                                            a #1                                        ~ODC.~
         P~d~ i1S.2i                                                                                                     X4.96
                           t      Baok ~BO.Ot1                                                          - 75.27          57811
                                                                                           _~
                                                                                                                                  l~
Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 5 of 50 Page ID #:1429

          ~""~~~~
                                                                   f          Maroh 24,2011 through April 25,2011
                                                                  (
                                                                  (.       Account Number: 000000896266327


 TRAIdSACTItJIV DET1a►IL ~~°ntinuedl                                                                  ~~? t b
  DATE      DESCRIPTION
  04101     Check                                                                          AAAOUNT                 BALANCE
                                 # 197
  04/04     Deposit                                                                        - 75.00                   504.71
  04/04     Card Purchase                                                                 2,80.00                  3,304.71
                                 04/01 U R° Dsw Shoe Wareh00293 Ontario CA Card
            2467                                                                           - 45.63                 3,259.08
 04/04      Cab Purchase With Pin 04/01 Wal-Mart Store Rancho
                                                                Cucamo CA Card             - 89.71                 3,169.37
            2467
 04/04      Cerd Purchase       04/02 U R• Macy's East #53 Rancho Cuca CA Card
            2467                                                                           - 48.94                 3,120.43
 04/04      ATflA Withdrawal      04102 15320 Summit Ave Fontana CA Card 2467
 04!05                                                                                     - 60.00                 3,060.43
            Card Purchase       04/04 U R" Medicredit Inc 800-5218946 MO Card
            2467                                                                          -130.34                  2,930.09
 04/05      Card Purchase       04/04 U R" Lane Bryant 0 Rncho Cucam CA Card
            2467                                                                           - 42.42                 2,887.67
 04/06      Card Purchase Retum 04/04 U R* Cinderella Rncho
            2487                                               Cucamga CA Card               43.50                 2,831.17
 04107      Deposit
 04/07                                                                                      90.00                  3,081.17
           04/07 Withdrawal
 04108                                                                                  - 3,000.00                    81.17
            ATM Check D~poslt
                                                                                          1,890.65                 1,971.82
 04/11     Deposit      148066726
                                                                                          1,500.00                 3,471.82
 04/11     Card Purchase        04/09 U R" Agent Fee 890 One Travel NV Card
           2467                                                                           - 290.40                 3,181.42
 04/11     Card Purchase        04108 U R° airline Taxes 866-883-0908 NV Card
           2467                                                                            - 21.00                 3,180.42
 04!11     Card Purchase        04!09 U R' Airline Taxes 866-883-0908 NV Card
           2467                                                                           - 138.00                 3,022.42
 04/11     Check                # 199
 04N3                                                                                     - 500.00             2,522.42
           Deposit
                                                                                            x06.00             2,728.42
 04/13     Check                # 198                                                   -1,084.64              1,643.78       ___,,- ~~""
 04/13     Check                # 209                                                     - 370.00             1,273.78
 04/15     Deposit     148066691
                                                                                              0.72             1,27450
 04/15     Card Purchase With Pin 04/15 Wal-Mart Store Rancho Cucamo
           2467                                                        CA Card            - 111.00             1,163.50
 04/15     04/75 Withdrawal
 04H 8                                                                                   - 834.00                   329.50
           Online Transfer From Chk X~a~oc6043 Transaction#: 2046954799
 04N8                                                                                      250.00                   579.50
           Card Purchase       04h4 U R' Food4Less #0325 Rancho Cuca CA Card
           2467                                                                            - 56.36                  523.14
 04118     Card Purchase        04/15 U R° Usps 0563160833 Rancho Cuca CA Card
           2467                                                                             - 4.90                  518.24
 04h8      04/18 Or~ine Payment 7083865598 To Charter Communications
                                                                                         - 907.00                   411.24
 04H9      Partial Refund: Annual Fee, Ultimate Rewards Card Ending IIV 2467
 04119                                                                                       4.75                   415.99
           Card Purchase        04/18 U R" Usps 0563160833 Rancho Cuca CA Card
           2467                                                                           - 71.40                   404.59
 04/19     Check                # 202
                                                                                           -30.00                   374.59
 04/20     Check                # 203
 04/21                                                                                   - 270.00                   104.59
           Card Purchase        04/18 U R' Danny's #7709 Fontana CA Card 2467
 04/21                                                                                     - 17.10                   87.49
           Card Purchase        04/19 U R' Chevron 00201896 Fontana CA Cab
           2467                                                                           - 40.00                    47.49
04/22      Deposit   212488974
                                                                                        1,455.98               1,503.47
04!22      Card Purchase     04/20 U R' Ck5240Snbmdinl San Bernard CA Card
           2467                                                                           -40.00               1,463.47


                                                                                                     Pepe 4 of 6
Case 5:19-cv-00636-JGB-SPTHLS
                           Document       67-4
                              PIKE iS PARTO        Filed
                                            FA STA'iE     08/20/19
                                                      11~NTR EQUEST
                                                                    Page 6 of 50 Page   ID
                                                                                   1JAlig    #:1430
                                                                                          1N-11
                                                        GROUP ~ G33Au81411




               CHA5E~
                                                                                      ~,~ry~.~„~,~ ~,,~.~,4
                                                                                      ~y


     TRANSACTION DETAIL ~                           ~
     0.9i'17    Oand Ruroheee Vll~h PIn 03/1b Food 4Lses 12878 Fo.
                G4r~d 1488                                         Rarldlo Coca CA                -3 .28           164.88
     08ItT      Cnt~d P~Y~FIe~e VVRh Ph 09/17 Aroo Paypotnt ~noho Cucamo
                                                                          CA Csrd                 -22.28           142.72




     0~81'~4    D6p06d     b781T/106
     081?4      Card P~e~e 1Afllh P'in OSI22 The Home Depot646 Rim                                000.OD           38a.5Q
                Card 189                                              Cuoemo CA                   -87.27           346.23
     O~124~     Caud Pu~twsa NI&tt Pkt Q8Yt2 Target T03~1 Target R~roa
                Card 188                                                 an CA                   •76.01            270.22
     03!?A      Card Ptndrose 1N~h Pin 0~~25 The Home Depot645 Rand'w
                                                                      Cucemo CA                  -70.09            200.18
     09124      CeN Pu~ltaee Wkh Pin 00x23 LoM~e'e 1774 Roh R~no~a
                                                                   CA Card 148                   -41.59            158.54
                                                                                                 -11.84




      ~LFJ~A C MURPHY
                                                                                       Axoiad Pkrr~ber.000000101373580
      OR 9ARBARA A THOMAS

     CHECKING SUMMARY
     Bepl~ing Bdanae                                                         nwo~n~r
                                                                               i7.o2
     Et~ng Bel~ws
                                                                               57.02
     141n1~ PaK9enfs00 Ybid E.amad Thle Poriod
                                                                             0.009b

    Interoet pfd 9~ 2018for accourt 000000101373680 was90.01.
    The mor~ly servkse feefor this ~cowd vrds waived ae an added
                                                                   feature of CheBe Premier(~ckinp acooix~t.




                                                                                                          Ppa9d4




                                                                                                                            ~~
    Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 7 of 50 Page ID #:1431


               P~.E1r
                                            1858815          FMYA#t
               P              ~PbA          W18DOM'FINAfVCUL ~-700i4~                       d~1TE                4~1/2p11
  ~,._.                                                                                     SATE0                                   i~'i1Y        DAVID'iHA1S
                                         22f 1~ HARBOR E3ttla.~tNl                                               MYf/2811
                                         FUI~.I~FITON.CI!
                                                                   'E6                                           xP
                                                         9                                  PIS
                                                                                                                                 ~~X
                                                                                                                 ~.9~               tr0~lll~t'~
              PRl1A~RTII ApDli~~{$                                                          ~F~

              ~.~crwr
                                             n         ►Nr
                                        ~u~
                                          n~rr, aiq~caa
                                                                                            s
                                                                                            a~ucrucr
                                                                                                                      raa~uc~

               O ~               -    ----                                            CR
                                                            .~tE                          Ale
                                                                                                               ~                                   ~i'i1'ros
                                                                      M.A         AC(:!'tl(P~                                   !p 40 40~     ~
                                                                                                 Td~
                                            AEAL ~S'1'A                           q~QI               M~IEY Rt~ST'
              p        t it
                    ~ANV~NTiQNAt.READ ~SJ~                                                ~                           ~ t       0 d 0 PAtp
                                                             I.CMp1+1. Y~Cf.U01NG Pl1RCF1A9E
                                                                                                                FIRST
              J RF~                                  ~ t teo7        o
                                                                     t ss            ~                ~               ~Q 38     d 0 4 PMD
                    l~WOIJNT t~A~d AT CREO{T
                                             ~RA                   N1'K1R'S A~llESi
              J8
                                   i0l~'J QBJHB                                        X736         .+$0              ~0 99     4 4 ~1 PAlD
                    ALITGAD AT C~V9UM
                                       ER'3REST                                        REN            ~g
              d 8
                                                        t O/C7
                                                      18~                             X288
                        77t                                                                          EO               ~0 ~      0 0 o PAU!
                    A00~                               -/--                           RE1l           ~0
                                             AT Vii"$ ~T                                                                              ~
             J B QF~,~                                  OA~1]'      OSISB             X738           fit!            ~Q A9     0 d 0 iiAiD
                    AG~JM' CWS~D AT t                                                 REY            $O
                                                            NI~R'S ~UF.ST                                                            ~
            A8
                                          Q8~04 11/83                                                ~Q
                         175                                                                                         ~ 99.     4 Q Q PAS
                  AOOOUNT Ci.~^~Q A7 CaNfSt~IA~R -~-                                  ENV            :pQ                             ~
                                                ~ FIEQU                      ~
            S8                 ~                       11tf~        09~1~            ~              ~                $Q 86     Q 4 4 PAD
                                C.~SEQ ~►Y CQNSI               R~S R6~ST
            ~~                                                                                                                            ~
                  00~1~9 986110          10109 Q31~?                                                8b
                                                09107      REN                                                       Sa 92     a C 4 PAIp'
                  M~EOI~IT'CuO~R AT CflEClT                                                         ~p                               ~
                                            ~R~MOR'~ FiEQtJEST
            JB           ~'
                  Ba1~18 YQ18            111'C5 IWA7                               $1~1Q            ~                ~Q ~9i    Q i1 !~ ~A~
                  1K~OINR CLOSED AT C~ONSU►~R S1105                                  i~£V           SO                                    ~
                                          I 'S Ft~QU                        EJf
           gB                                          a8~0?
                               t. .                                                  9~Q0           ~                i0 ~i     0 o a P~IU
                                                               tllgt                 i~V            '~Q
                               CLOD              GONSt:IMEEi'8 R~![IEST                                                              ~
                                                      1fl10Q       1N06       X15000                ~            ~ 9           Q D 0 RAC
           laou►IcEYs ~oAOl1l1         R;                      ..1AIOMTs t1                N~►~t~tt~
                                                                          •w. w~.r...~.                                  s ItiPJ►BsiGPM~;                  1~
          1M~~r                 P~5~~!~P!1RtOMAY.~A1
                                     ewl~~orwrjywNtMl+rid4                          ~tfRY.YD a1eD~ (P!
          ~~
           ~ , ~        I~~Oi1~~~
                                                                   r~sgt~~Mn~
                                                                            NIMII90~101t~oM
                                                                                          p~~r41            A~m~.
                                                                                                                {N
                                                                                                                               ~!                         ~w
                                 N71~                M~M~           MGWf          ~MMfw         M~11HM1i1~11~                                         p0`e
                                                                                                                                                      Pa~~
                                                                                                            ~e 'MI~~
                                                                                                              ~~ e.eMORKp
                                                                                                                       fIMM~~
                                                                                                                           MM~~~                           Lr
                                                                                                                              lml4




          hap~sJlc~+wilt cr~itpla~.reodiistu~re
                                                dh~              epo~csJlnia~-btta.a~?repcnTYp~P~3Q
                                                                                                                          ~t            1..: 4,R         l
za~w4-z~~ss                      ;~              ~
         - - - ------
                  - -     --...,
                         .~..~Document
                               ~ ,d~~.~~,~67-4 Filed 08/20/19 Page 8 of 50 Page ID #:1432
 Case 5:19-cv-00636-JGB-SP                                          ~~                            ~j         rage 1 of z
                                                                   G~~~,~

         04/25/2011 Debi Cats          U R" BASELINE BARGAIN AL
                    Transaction        4/2ZU R* BASE            0                $4 ,91
         ~~Q,~,~ Debit Card                                                                                   $761.08
                                       COSTCO WHSE #0678 RANC
                    Transaction       0846166 04122CO5TC0 WH    H
                                                                             X106.70                          $802,99
        04122!2011 Debit Card         CO5TC0 GAS #0678 RANC
                    Transaction       042826 04l22COSTCO CN HQ                   $53.78
        04/22/2011 Misc. Debit                                                                                $909.69
                                      WITHDRAWAL 04/22
                                                                            $500.00                           $963.47
        04/22/2011 Debit Card         U R'CK5240SNBRNDtN1 5A
                   Transaction        4l20U R'CK52             N0                ~q,p 00
        04/22/2011 Deposit            DEPOSIT {D NUMBER 488                                               $1,463.47
                                                            97
                                     4 .~:i view                                            $1,455.98
        OM21/2011 Debit Card                                                                              $1,503.47
                                     U R'GHEVRON 00201896 FO
                   Transaction       4/'i9U R•CHEV             0
                                                                             X40.00                            $47.49
        04!21!2011 Debit Card        U R"DENNY'S #7709 FONTA
                   Transaction       4/18U R'DENN              4
                                                                             $17.10                           $87.49
        04/20/2011 Check
                                     CHECK ~ 203 ~j view
                                                                         $270.00                             $104.59
       04/19/2011 Check
                                    CHECK #202 ~., view
                                                                          $30.40
       04/19/2011 Debit Card        U R* USPS 0563160833 RAN                                                 $374.59
                  Transaction      4l18U R'USPS                  0
                                                                          $11.40                             $404.59
       04/19/2011 Misc. Credit     Partial Refund: Annual Fee,
                                                               Ult
                                   ate Rewards card erWing in 246im
                                                                   7                          $4.T5          $415.99
        04!18!2011 Bill Payment CH On{ine Payment 1083865598 To
                                      ARTER COMMUNICATIONS
                                   U4M$                                 $107.00                              $411.24
        04!18!2011  Deb it Card    U R* LISPS 0563160833 RAN 0
                   Transaction    4I15U R* LISPS                          ~ 90
       04/18/2011   Deb it Car d  U R* FOOD4LESS #328 RAN                                                 $518.24
                   Transaction    4/14U R* FOOD                  0       $~ ~
       Q4/18l2017 ~~    Oun t     Online Transfer from CHK XXXX                                           $523.14
                   Transfer       X6043 Vansactiot~#: 2Q4695479
                                                                  9                        $20.00         $579.50
       04!15/2011 MisC. Debit
                                  WITHDRAWAL 04/15
                                                                       $834,00                            $329.50
       04/15/2011 Debit Card      Wal-Mart Store RANCHO CU80
                   Transaction   023 04/15Waf-Mart               2
                                                                       $111.00                          $1,163.50
      04/15/2011 Deposit         DEPOSIT ID NUMBER 6689
                                 1 ,~ view                                                   $0.72
      04/13/2011 Check                                                                                  $1,274.50
                                 CHECK #201 :~ view
                                                                       $370.00                          $1,273.78
      04/13/2011 Check           CHECK # 198 ::~ view
                                                                     $1,084.64                          $1,643.78
      04/13/2011 Deposit         DEPQSIT -view
                                                                                           $206.00      $2,72$.42
                                                 < Prev ~ Next >


                                   Securit ~ 'Terms of Use ~ Lec~a1
                                                                    Agreements
                                                 and Disclosures

                                        O 2019 JPMorgsn Chase & Co.
                                                                                                         ~




https://banking.chase,com/
                           Acco           untActivity/AccountDetails
                                                                                       .aspx... 6/16/2011
  Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 9 of 50 Page ID #:1433



                                                                                                            Mardi 2+Q. 2011 tluouy
                                                                                                                                   h H~uN 25,X19
                                                                                                           ant Fdumtiar:
                                                                                                                              A00~089
                                                                                                                                                 ?

        CC~c~c Nufl~Ete
                                             4ASE
       195 ^                                 PAI[l                                                   ,~@d101A1~9't
       1~"                                   03125
       19                                    Q4/09                                                  ~OOd~O
      ~ -7-~
           A --                                                      ~
                                                                    ,., ~:.   —a,- _~.90.
                                                                            .~-
                                           X
                                      ____. 01 ~------                            _ .__~~w~...         00
                                                                                                          n,~
      199 "                                                                                            75.00
                                __                      __   _
                                            04119                                   _....
     202 "                                                                                          500.00
     Z03 ~                                 ~t   19
                                                                              ~--
   '!'aRat Ct~srka ba                      OM20 ~~                                                    X0.00                                                     i
                        ld                                                                         27b.00
    if you s~e dte~                                                                           $2,g'9l.6~
    ei~ctronic paym c descxi~lgn in the 1'ranss~ion D~
                       ent Beceu~ afi thi                         tdt seC~ion. i~ ms
                                            s, ro~e'r~e not able b                          s
   ' ~ of yOIA[
                  SCR G'                                             ro9um tl~e c~ecEc ~a your ci~k has ~reedY been corner
                                                                                                you or show you 8n                       ted
                                                                                                                        image on Chsse.00for
      x[18 0~~fOUC p1            ~tt~y/ ~IOt b8
                      ~91~CU8                     WI  ~'! IS   dP11N11~, 8~1~1'~1
   "M image a~f th                                                                       lS B 1~1 6j~ ~1~ll~l't L~L'                           m.
                      is cheek may be                                                                                8f~}~~
                                         available~you~                                                                           VY 6f 9 De an a OR
                                                                  view on Cha~rea.cx
                                                                                           ~m.

              NS~cr~o~ ~~~°~1~.~p~_~.
     ,,         , ~:..,: ~~,~1;.     .._..
    t}3J24
                               o~ e~~
               turd PuR
    Q9J2S                            03172 U R° Thai 1'
   03I2b
              D~o~t 21 24
                                  793
                                                            F3~tc~h~ Cucamo CA
                                                                                    Card aAe7                                                s~.~~.s~
              03/281AA~reMral                                                                                              ~ 12.8             3.141.70
   03/Z5      Ct18dc                                                                                                     1,809.Q0
                                    #185                                   ~                                                                  4,711.70
   03J28      Dep~eit 232401                        4 ~..~..._...;                                                     - 2.300.00
   03J28                        96.5                                                                                                          2,611.10
             Card Purchase                         ~.~..~_                                                               -500.00
                                   03/2 tJ R°Baseline                                                                                        2,111.70
             2487                                            i3argai 6tenetw Cuc~                                         ~.OD
   ~it28                                                                             C~4 Csrd                                                2~41i.70
             ~3t28 OMhte Tran                                                                                             -49.73
   43J28                      sfer To Cl~c Xx~o                                                                                              2~381.9~
            Card Pu►d                               ac6~S Trens~dior~:
                           VVNh Pin 03f28 Co                                 203246BL195
            2487                                  atco Oas ~l0878 Ra                                                    - 5SO.tM1
   Q3128                                                                nc ho  Cur~rn CA card                                                9~~11.97'
            (modPine1M                                                                                                   -90.25
           Card 2487          @t Pi n 03  !28 Fwd 4 Less                                                                                     1,771.72
                                                           892 Tg~o . Ranctw
  03150    Ceti Pt                                                                   CU ~
                        a         03128 U R• Sophie                                                                      - 22.E             9~749.1d
  x3130    Card Press                                     99 OMerio CA Card24
                                  03IZ9 U R° CA H~{                                 87
           2467                                           thy Farm 886~8~89                                             - 21.74
 43130                                                                          16 6 CA Card                                                9,727.36
           Card Put~ase                                                                                                 - 88.OQ
          ?A67                    03129 U R° B                                                                                              1861.96
                                                        pasa Ong ~tCh CuC~
 03131                                                                         mong C,R Card
          CsrdPunk                                                                                                    - 9A0.28
 0.9131                          O~ J2 9 U R " C'indereUai Rnd~o                                                                           9521.07
          Card Pw+chaam VV                                          (h~c~mga C~1 C.nrd
          2487              ilh Pin 03J39 Gostc                                           287'
                                                    fl Q~ea     7~ :3~n 8e~nerdi C~                                   -15 .08             9,970.E
                                                                                     ► Card
                                                                                       -                               -40.01             1~s30.96
04101    US Terry 3Qi Xx
44101                          soc ~c                  RAD {Q: 3fl310300
         04D01 ONine Tram                                                    30 ~S'~~. ~~+                                                               y~js~~~'~~~ ~ v'~
OM01                             To Chk X~ooa~04                                               ~
         OMD7 Check                                     3 Traulsec~ion#: Z035                                            DAD             3.894.86
                                       #'19B                                   7~43742
                                                                                                                     -1~.d0              3744.98
                                                                                                                      -90.00             3~~4.98
             Card 2487                              1•~7!~ 'i.iT-~"~'~TrI:~
                                                                            TiT~   `~''Z«~La:1
                                Cash Back



                                                                                                                               Pape3d8
   Case C hase Online -Acc Document 67-4 Filed 08/20/19 Page 10 of 50 Page ID
        5:19-cv-00636-JGB-SP
                            ount Activi#:1434
                                         ty
                                                                                                                          Page Z of2
              04!25!2011 ~~ Caroj              U R" BASELiPfE ~
                           Transaction
                    ~~ ,~ Debit Card           4t22U R• BASE RGAIN AL0
                                              COSTCO WHSE                                            $4,91
                          Transaction                                                                                          $761.08
                                              0846188 04~1ZC#0678 RANCH
             04/22/2011 Debit Card            COSTCO GAS
                                                                           OSTCO WH                X1 06.70
                          Transe~ian                                                                                           $802.89
             X4/22/2011 Mi                    042826 04122C#0              678 RANCHO
                                                                        OSTCO G~
                            sC. t?ebR                                                               653.78
                                             1MTHDRAWAL 04                                                                    $909.69
            04/22!2011 Debit Card                                         !22
                                             U R" CK5240SN                                        $5 00 .00
                         Transaction                                   BRNDIN1 SAN 0                                          $968.47
                                             4l2DU R° CK52                                         ~Q ~
            0412212011 Depo                  C1E!~~51~'iD i~Uf
                             sit           ~    .:, ~ v~                fUII~~R48897                                       $~,g63,47
            04x2112011 Debit Card          U R"CHEVRON                                                       $1,455.98 51,5
                        Transaction       4119U R* CHEV 00201896 FO p                                                           03.47
           04121!201i                                                                             ~~
                              Card        U R"DENNY'S                                                                         ~7,~
                        Transactbn       4/18U Rt QENN#7709 FONTA 0
           04/2Qlz011 Chec                                                                        g1a.10
                             k           ~H~GK #~ 203 .:-;                                                                   $87.49
           04/1912011 Ch~cic                                            ~w
                                                                        "v .,~,
                                                                                              $270.00
                                        ~WECK 202_ .__.:                                                                    ~'t04.58
           04119/2011 Debit C~ai                                       jvi~
                                        U     R•   LISPS 0563                                   $3  0. 00
                      Transaction
                                        4118U R* LISPS 160833 RAN 0                                                        $374.59
           04/1912011 Misc                                                                     $11.40
                           . Credit P                Refund: An                                                            $404.59
                                       ate Re~wards card nual Fee, Ultim
                                                                     ending in 2467
          0411 2011 Bili               Oni                                                                     $4.75
                         Payment CHARlne Payment 1083885596 To                                                            $4'15.99
                                                'I'ER COMMUNIG
                                      04/18                                 AT   lONS       $107.40
          04!1812011 Debi Card         U   R"                                                                             $411.24
                     Trenseckion                LIS   P  S 05  63
                                      4i15U R" LISPS 160833 RAN 0                              ~    ~
         04/18!2011 Omit Card         U R'FOOD4LES                                                                       ~~$ ~4
                     Transs~tton                                  S  #x   32 8 RAN 0
                                      4/14U R* FOOD                                          ~~ ~
         04/1812011 Accaurrt          On li
                     Transfer                 ne  Tr   an sf er from CHK XXXX                                            $3x3.74
                                     X6043 t~nsaotior
         Q4l15t2011 Mist                                          ~:  2446954759                            ~~~0.~      ~a.~
                         . Debit     WITHDRAWAL 04!1
        04115!2011 ambit Card                                         6
                                     Wai-Mart Store RA                                     $83~4.QQ
                    Transaction     42304/15Wa~Ma                   N C  H O  CU  80 2                                  $329.50
        04N512011 Deposi                                        rt                         $~ g. ~,p
                           t                                                                        0
                                    ~.                                                                                $1.163.50
                                    7,~~ _..~Gfwi
                                               v'~ 4~ ~~~~~~'~
                                                  eu~ ,~                  ~~ ~~ `
       04/13/2011 Chec~C
                         c          G[~~C{~.~ 24~ ...~.                                                      $0.72 $1,274
                                                                   ~ri euu                                                   .5Q
       04/132011 Chec                                                                    $370.OQ
                        k          ~HE4:P~ ~ 19~i ,                                                                  $1,273.78
       04113!2011 Depo                                        .a #
                       sit                                                             $1 ,0 84 .84 '~
                                   ~~t~~'!~ ..... ~~o                                                                X1,643.78
                                                              i~vdl
                                                                                                          $2Q8.00 $2,72$
                                                               ~~~~ ~ Neal                                                  .42


                                        ~r~;ur' v. ;:~;~►'rns c~~
                                                                  se ~ ~L ~9
                                                         ~ar~d ~isclo~~ares &~Qr~r~mef~ts




hrips:/!banking°chase
                      .c          ow/AccountActavit
                                                                y/AccountT~p+~~ ~~--__
                                                                               i~                               .~ ~- - ~-
Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 11 of 50 Page ID
                                  #:1435




                                                               C~~
                                                                r



                                                                               .~,
                                                                               n
                                                                 '_ . ^ c,~/C~
                ~ °~$ -~ ll                                         m
                                                                  Vi'
                    (alc~-

               _1--~!                rT~'~~




            ~~c~~~o
Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 12 of 50 Page ID
                                  #:1436
        IF THE QCCUPANCY STATUS
                                BELOiN is REFLECTED AS
       SALE REDEMPTION PERFOD                          "VACANT"AND YOUR STA
                              BASED ON OCCUPANCY                            TE                                SHQRTENING OF A P~S
                                                    STATUS,PLEASE PROCEE                                                          7
                                                                         D TO SFE ~                           PAST SALE REDEMPTIQ
                                                         PER~D.                                                                   N
                                         Fcraalcsure Sale Biddin
                                                                      g UtstCuctlons
                                                                                                  ~,                         7/8(201 t
      CUENT
                             AHMSI
                                                                   CLIENT LOAN NUMBER
      BORROWER NAME                                                                                           X031448382
                             MURPHY#(3LENDAiHt
                                                                            ATTORNEY
      PROPERTY ADDRESS       9~5 MCKINLEY ST RAN
                                                 CHO CUCAMONGA,CA
                                                                              91730
      LOAN TYPE
                             Cornrentional Uninsured
                                                                      INSURER ••" NOT QN
                                                                             ---~        Rf
      INVESTOR NAME
                             MASTR ARM Tnlet2007-1
      INVESTdR LOAfV fVO.                                                                                     OR CODE P35
                            4569018
                                                                    OCCUPANCY 3TAT. OW
                                                                                          NE
     TOTAL DEBT
                             $                         452,88.77       MARKET VALUE $


                         SYSTEM TOTALS

     PRINCIPAL BALANCE                                                                                  D     ES
     INTEREST TO                    a       417,84BJ8
                     7/20/2011      $                                 PEND{N6 HAZ DISB   ~ $
     MIPlPMI PREMIUM                         18,872.96                                                             -
                                    $                                 PENDING TAX DISB  '' S
     ESCROW ADVANCE                                -                  PENDING MIP DISK '
                                    $        11,482.57                                     $                       -
     ESCROW BALANCE                                                   pENDiNG LT CHARGE
                                   $               -                                       $                    82.E
     SUSPENSE BALANCE                                                 APPRAISAUBPO
                                   $               -                                    '~ $
     HUD BALANCE                                                      PROPERTY PRES.
                                   S                                                     1$
     REPLACEMENT RESERVE                           -                  PROPERTY INSR
                                   Y                                                       S                     9.i
    RESTRICTED ESCROW
                                   $
    TOTAL-FEES                                                                  TOTAL DEB1'~ $
                                   $            75.00                                                        2,088.11
    ACCUM LATE CHARGES
                                   $              -
    ACCUMNSF CHARGES
                                   3
    OTHER FEES DUE
                                   $              -
    CORP ADVANCE BALANC
                         E         $         2,834.88                                         ~
                                                                                              I
            IF TAXES NEED TO BE PAI
                                      D PRIOR TO THE FORECL
                                                               OSURE SALE,PLEASE
                                                                                     NQTIFY                   IMMEDIATELY.
         ff YOUR OFFICE IS AWARE
                                   OF A TRANSFER OF TAX
                                                             LIEN OR AN IRS L1EN ~
                                                           IMMEDIATELY.                                      iTIFY OUR OFFICE
       IR TRANSFER OF TAXES
                            QR SHERIFF'$ COST APPLY,
   INCREASMG INCREMENTALL                             PLEASE BEGIN BIDDIN
                            Y AS ALLOWL°D BY YDU                          G AT THE                lMU
                                                 R S7ATE,NQT TO EXCEED                                      .OWABLE AMaUNT
                                                                        THE ANAXIM                BID       UM1T PROVIDED BEL
                                                                                                                              OW.


                Bld the specified amount
                                               of 5228,ODD.00. [~o not ad
                                                                            d outstandlnd fees              d costs.

                                                                                         1
  Did instructions: U.S. Bank
  Mortgage Pass-Through CartffNat ion al A► osocietion, as Tmstee for MA
                               icat~, 8erfes 2GD7-1                      STR Adjustable late 1~
                                                                                                            ~a8es Trust 2007.1,
                                                                                                                                             .
     SHOULD THE STATE ALL
                           OWABLE BID AMaUNT
                       CONTACT OUR OFFICE IMM BE LESS THAN THE MAXIMUM BIC AMOUI~'1
                                             EDIATELY FOR INSTttU                                           QED ABOVE,PLEA8E
                                                                  CTIQNS QN HOW TQ~F



 LOAN ORIGINATION DAT
                       E
 aRIQINAL APPRAISED VAL                                                                                                                  A
                         UE
 VARIANCE ~F ORIC~N
                    AL APPRAISAL AND CURREN
 VARIANCE BETW EEN BID                       T VALUE
                        AND TOTAL DEBT
 PERCENT OF MARKET
                     VALUE USED FOR TIERIN
                                           G
 ❑ ~aa                 ❑ ru~rvn~eR                 ❑ DIRECTOR
                                                                                        ~
Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 13 of 50 Page ID
                                  #:1437
AH MCI               DO NOT MAIL PAYMENTS TO
                     THIS ADDRESS
            S      . P.O. Box 619063                        i
                     Dallas, TX 75261-9063
                                                        ~_

                                                      J[1~ZE 16         20,~1   ~~
~r
 .,



    5-764-60065-0000331-001-1-000-000-000-000
 Glenda R Murphy                                                        ~    ~<~^,
 7069 Isle Court
 Rancho Cucamonga, CA 91739-1691
                                                                        ~~           ~    ~
                                                                        ~'~~'Vls
                                                        1
                                                            ~~
      Re: American Home Mortgage Servicing,
                                            Inc. Loa            Num          0031408362
      Dear Glenda R Murphy

                *LAST REQUEST FOR HAMP REQUIRED DOCLTI
                                                        VlENTA ION*
      American Home Mortgage Servicing s Inc.
      would like to thank you for seeking part  ("AHMSI') y r mortgage servicer,
      Modification Program ("HAMP"). AHMS        icipat on i the Home Affordable
                                          I  previ
      outlining the missing documents necessary ousl` sen you a letter
      Though you may have submitted one or more to e alua        you for HAMP.
      either we have not received all              of t e re ested documents,
                                      documents revrousl requested or
      documents) you sent were incomple
      completed documents by 07-01-11    te. AHM~I must r eive the follthe
                                      in  o.rde.r to cc~p7.et your RAMP      owing
      eligibility evaluation.*
        Completed and Signed Request for Modi
        Completed and Signed Dodd-Fra          fication and              idavit (RMA)
                                       nk Certificatio~i of              ng Home
          Affordable (MHA) Eligibility.
        Two most recent pay stubs for all employed
          year-to-date earnings.                       bprrow          s showing
        Copy of most recent, signed federal income
        Completed and Signed IRS Form 4506T-EZ         ~~x re           urn.
          4506-T must be completed by borrowersor    Fo m~45            6-T (An IRS Form
          year IRS Form 1040/1040-EZ filers. If who re n                t regular, calendar
          to file dour taxes, have not file        you. ave             equested an extension
          year basis, or file any form othed   your tares o              a regular calendar
          use Form 4506T-EZ and must submitr Eorm
                                               £han Fo m 10             0/1040-EZ you may not
          locate both forms at https://ahmsi3.com/s 450 -T, ,           nstead. You can
        Most recent Audited or Unaudited                 vice           g/forms.asp.) ,
          and Loss Statements for all Self Quarterly a Yea             -to-Date Profit
      X Documentation to subst ntiate the -Emp   loyed orro
                                            use of al on
                                                                      ~ers.
                                                                      ~ r child support,
          agreement, Vor vcourtyorder documenting con     n ,          1ega1 ~PiT~e~i—~
          year, and evidence of receipt of income s       uan          e for at least one
          two most recent bank statements, or veri         as          deposit advices,
          agency, or disinterested third party.      f    do             from court, state
      LM246 023 MRP
                                                                      Page 1 of 2




                                                                              ~~
      Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19
                                                    1 '~ ~, Page
                                                             ~   14~of ~
                                                                ~~     50 Page  ID
                                                                            rz~~C 1                                                 Ul L
                                        #:1438~ ~ e
                                                                       ~                                            ~.J c~--~
                                                                        ~
                                                                                             ' '~r      ~
     ~.~.~~I
     AMERICAN
                         Md    G    G
                                        _~.,~.~ ~
                                        ~,

                                                ING
                                                                                                    i
                                   °~    ~ ~rrr ~
                                    i+t t► nf~t.
                                               pr~wta~'
   Reinstatement Quote                                                                                          www.ahmsi3.com

   Jun 16, 2011
   Attention To : GLENDA MU
                            RPHY
   7069 {sle Court                                                                            ~~'
   Rancho Cucamonga , CA, 917
                              39
   Borrower Name :Glenda Mu
                            rphy
   Loan Number :0031408362

   Property address :9965 Mckin
                                ley Si,
                      Rancho Cucamonga,CA 917
                                              30
  Reinstatement Quote Good Th
                                   rough :06119/2011

                  1 Payments @$ 1,162.
                                           25                       : $ 1,162.25
                  1 Payments @$ 1,162.                                                        {
                                           25                       : $ 1,162.25
                  1 Payments @$ 1,162.25                                                    •~
                  1 Payments @$ 1,162.25                           : $ 1,162,25            !{
                 1 Payments @$ 1,162.25                            : $ 1,162,25            `~
                 1 Payments @$ 1,162.25                            : $ 1,162,25              I
                 1 Payments @$ 1,249.41                            : $ 1,162.25
                 1 Payments Q$ 1,249.41                            : $ 1,249.41           }
                 1 Payments Q$ 1,249.41                           : $ 1,249.41            4,
                 1 Payments @,$ 1,249.41                          : $ 1,249.41
                1 Payments Qa $ 1,249.41                          : $ 1,249.41
                                                                  : $ 1,249.41        ~                     ~
                1 Payments (a~$ 1,249.41
                1 Payments @$ 1,249.                              : ~ 1,249.41
                                          41                      : $ 1,249.41
                Foreclosure Attorney Fees
                Foreclosure Costs                                : $ 585.00               ~
                Pr~p~~y !^,~~~cti~ns                             : $ 3,771.21           ~'
                Property Valuations                              :$       28.80          '                      ~.
                Escrow Advance/Shortage                          ;$             _.~ ,-'
                                                               ~ : $11,482.57                                            `L
                Forecasted Late Charge                                              '' 0                               ~~
                                                                            .47
                        TOTAL Servicer Reinstatement
                                                          Amount : $     31,749.42
 The amounts shown above are
                                    sub
after the date of this letter. AHMS ject to change and may not reflect tra actin tha
reinstatement of the loan to cor I reserves the right to demand additiona funds, prio t occur on or
                                   rect any error or omission                                 r to or after
typographical, or otherwise.                                  made in good f h, wh the
                                                                                             r clerical,
All payments made pursua
                              nt to a reinstatement quote exp
holiday must be received on                                   iring on a Satur, e ay, S
                                the                                                       day or federal
be credited timely. Delivery of business day immediately preceding the , xpirati n
                                  funds on anon-business                                   date in order to
shortage in the reinstatement                               day will not be act pted
                                  amount.                                                nd may cause a
Please remit the amount shown                                                    ~5
                                    in the form of a money order
                                                                  or certified f~ ~ ds ( shi
                                                                                             er's check,

http:/lpayof~.ahmsi3.co
                        mJAppslge       tReinStatementPrint.do?listTy
                                                                                 pe=prir.x&&A~tin„=pr»+                ~~^n~^^~ ,
         Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 15 of 50 Page ID
          American Iiamc Mo~lgage
                                  Servicing,(nc. #:1439       _„
            P.O. Aox 13922
            llurham, NC 27709-392
                                  2
            Phone: (8G6)259-56
                                41
            N~vc:   (866)430-7863
                                                                                                                                      :Elk~}a~


                                                                                                                         Wednesday,June 1,201
                                                                                                                                              1
               UU07 h23        Qt AT~.362 '•AUTO      Co,-i a-Po,a2a
                                                 00140081y98~t~789
              GLENDA R MURPHY                                                                         ~
              706915LE COURT
              RANCHO CUCAMONG                                                                   '"
                                         A,CA 917 -1691                                          '~
                                                                                                ;~ Loan!      00314U83G2
                                                                                                  P~rccl~ : 0209312590000
             '~I~fl~~'"lil~lill~'~1l~llulylp                                                      Props Address:
                                             ll~n~~~~llll~l~~~~lll~fl~~l~
                                                                                                           GS MCKINLL'Y ST
                                                                                                             CHU CUCAMONGA,CA 917
                                                                                                  Tsixing gcncy;                            3A
                                                                                                            }3ernardino County Ts►x Asaess
                                                                                                                                           o~'s
                                                                                                             W. 3rd St
         RL: Delinquent Kcal listai
                                    e Ttxxcs                                                                Rcrnnrdina. C.A 42415-
                                                                                                            ~~ 3a~-~7i9
         DeEtr Mortgagor,
          An examination of official
                                       tax records indicates that
         have not been paid. LJndcr                               real e5tatc taxes andlo
                                       the tcrras of your Mortg                             ssess:             on your property
         the taxes or charges in a                              age or Deed of Trust, it'T
                                   timoly manner and pmvidc                                ,yo ur              risibility to pay
                                                                 proof of payment.
~-=     If you have paid the taxes
                                    , please mail proof of paym
                                                                  ent to our oL~iee:
                           American Homa Mortgage Se
                                                        rvicing, lnc.
                           Real I:statc Tax Ucpaxtm
                                                    ent
                           P.O. Box ] 3922
                           Durham, NC 27709-3922

~      Or fau this informAtion to
                                      ug at 866-430-?SG2.

       If you have nat paid the ts~                                                         ~
                                    xes. please do so immediu
~      above to obtain tho redem                              tel y~. Plea,~e contact the
                                   ption amounts and remit paym                                ink                  listed
                                                                    ent dirzctly to their 4
                                                                                              dice                                                0
~     If American Home Mortgag
                                     e Servicing, Inc. does no
      the date ol'this letter, we mu                           t receive evidence of i
                                     d• pay the delinquent amou                             pay           t within 3Q days of
      increase your monthly paym                                  nt to protect our trite
                                     ent to colloci these funds.                              tin         property and
~     established for future tax                                  Additionally, an impo
                                  payment.                                                       a        ant may he

                                                                                           {
                                                                                           5


                                                                                           j.




                                                                                                                                        (~
                                                                                                                                     . ~~
        o~,~.~,.~a,                                                                                                            ~~            ~~t~,
   Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 16 of 50 Page ID
                                     #:1440
                                /    6       ~
    When Recorded Mail To:


                                                                                     `~i

                                                                                      ;;
                                                                                       l~
   Fidelity National Title Company                                                      b
   1920 Main Street, Suite 1120                                                         ~;
   Irvine, CA 92614                                                                  < {~',


                                                                                    ~~
                                                                                   'i:
   Trustee Sale No.1a-11773-6.
                                             Loan No.0031408362            Title Or r No.
   APN 0209-312-59.0.000
                                                                                     '~
                                           NOTICE OF TRUSTEE'S SA
                                                                                LE
  YOU ARE IPI DEFAULT UNDER A
                                       DEED OF TRUST DATED
  YOU TAKE AC N TO PROTEC                                       pte ;r 29, 2006. UNLESS
                                       T YOUR PROPERTY, IT      Y
  SALE.        OU                                                   SOLD AT A PUBLIC
                       ED AN EXPLANATION OF TH
  AGAI T YOU,YO SHOULD CONT                           E NATO' E O' THE PROC
                                                                               EEDINQS
                                          ACT A LAWYER.
  On    18, 2011, a 2:00 PM, at the North                    ~i
                                          Arrowhead             Avenue entranoe S~I the C, unty
  Arro ead Aven ,San Bernardin                                                                      Courthouse, 351 North
                                       o, CA, Power Default Services, Inc.
  pursu            power of sale contained in that certain                  , as tf~    dul y  poi nted Trustee, under and
  No. 2006-0688088 of Official Record                       Deed of Trust Recorde on Oo
                                                                                              Aber i0, 2006, as Instrument
                                         s in the office of the Recorder of San
 GLENDA R MURPHY AND ERI                                                          E~i~rnardi ~ County, CA ,execu
                                   C M MURPHY, WIFE AND HUSBAN                                                     ted by:
 MORTGAGE E4ECTRONIC REGISTRAT                                           D AS  JC~'  tdT TEi~ ANTS, as Trustor, in fav
                                             ION SYSTEMS INC. as Beneficiary,                                          or of
 7HE HIGHEST BIDDER, in lawful mon                                                     ILL S~ _L AT PUBLIC AUCTION
                                          ey of the United States, all payab{e                                          TO
 situated in said County, California describi                                  at e time of sale, that certain
                                              ng the land therein as:                                             prop erty
                                                                                    ~a
 AS MORE FULLY DESCRIBED IN SAI                                                      l
                                          D DEED OF TRUST
The property heretofore described                                               ~~
                                   is being sold "as is". The street add
of the real property described above                                     ress all~d othe common designat
                                     is purported to be:                                                 ion, ff any,
                                                                                 ,I
9965 MCKINLEY ST, RANCHO CUCA
                                       MONGA,CA

The undersigned~°Trustee disclaims any
                                       liability for any incorrectness of
designation, if any, shown herein.                                        th4t`~street               and other common

Sa1d sale will be made without cov
                                         enant or warrarrty, express or
encumbrances, to pay the remaining                                           impii   re4      title, possession, or
                                      unpaid balance of the obligations
contained in that certain Deed of                                        secured'~y and       it to the power of sale
                                  Trust itogether with any modifica
                                                                    tions thereto)
The total amount of the unpaid bal
                                      ance of the obligations secured
                                                                          by the ~opert to be sold and
                                                                                                         reasonable
             -~_..,.~~~mon                              ~„,,.,au.~:osE
             ~sCase        ga,CA 91730
                ~~~5:19-cv-00636-JGB-SP Document 67-4                      il ri ~ 17
                      ~.~~a~                           Cosh08/20/19
                                                       Filed
                                                             M e s a ,~
                                                                           Page
                                                                        ~ ,926 .
                                                                                   Su~iof
                                                                                       be 150
                                                                                            00 Page ID
                                                #:1441
                                                      897~~1$-3934
          Ts~s~xo,1
                                       0.11773-6


            YOt7R PRUPER                          TICE OF TRUS    NO                                                                                              FHAIVAJP~ N9
                                                                                                                                                                                     e 1!034@
           T7ME:12.~(t0 P      TY IA ~ATEI~►AT 996                        TEE                                                           E
                                                                                                                                        ~
                            m Lt?CATION:               5 M cK ley St IS S
         Dear Gl~da Mur                      351NArrowh~in    rrd Ave, San
                           phy,                                                                                                                        :TTON ~N: II9
         Y~r 1                                                                                                                                         g0i1TASES     12UI1
                                                                                                                                                                AC~I4N.
                      ha
        lender sell yours hued trustee Power Default Servi
        without filing property out from under you. Weces Inc to sell Your property
                       banlauP~Y~ (B~                       have develope                                                                 the         listed above.
                        ures need to co P~Y should never be filed withrn d a program
        of legal proced
        fcn+eclosure gmce               mpel the trustee                  rt merit.) W                                                   ~t c     delay the sale o Do not let the
                                                                                                                                                                   f
       the tia~ you need  sa. When qu                    to verify th
                                           estioned, the mis              at the property ov                                             we       is chaileage the your prapatty
                                                                                                                                                                   tru
                                                             er st
       not a gimmick, to complete your loan modifica ogs the sale while they res
                                                                                                                                        is ri      is were protecba stee on a set
                         an                                    tio
       experts that will d our approach is completely le n, close a short sale or dste~
                                                                                                                                        :h o      challenges. Thi d tht+o~h the
                          understand your                       ga                                                                      ne an                      s will give
                                              situation and expl l. Call us today for a FR                                                                   exit strategy. T Yon
                                                                ain how our prog                                                         co       tation with one            his is
                RE: Powor Defan                                                  ram works.                                                                         of our trained
                                     ~tt 5ervie~ Inc
                Glenda Murphy                                    e
                5812 San Sevaine
                                       Rd                                                                                                           YD :1963?.682
                Rancho Glncam
                                   pnga, CA 91739-                                                                                                  x:10-11773-6
               II~I~~~~~III~~d~~16 1~i~~              2196
                                                  ~~I~i~~~ilLt~~~li~~~~~ll~
                                                                              ~l~t11~~~i

                                                                                                                                              ~



                                                                                                                                   ~;
                      CALL TO DI5C
                                   USS DELt~YING               -a
                                                  YOUR TRUST
                                           ~-877-418-3934     E ~ SA                                                                               TtJDA~a
                                         "Se Habla Espafi
                    IFFOUR PROP                           ol"
                                                  ERTY SOId? AT
                                                                               AiIC~'IfIN ~111N
                                                                                                'T              MODE z11 TIL
                                                  ACT NOW, BE                                                                                      CALL US.
                                                                 FURE IT'S
                                                          www.tcusteed~la TOO LA'd i
                                                                           ~.coan      =~
                                               Office Hours: Mon
                                                                 day -Friday 9AM
Snpry o                                                                           — 7: PM
~rar la vents deosu
                  ntrato sl adminis
                                     trador bra
brta o simplemen propie~dad p~ra darle el tiempovender su propiedad a mesa,
                 te necesita mks ti                necesario gars                    que                                                            tome accitm.
                                   empo en su propie              co m pl et er
                                                     dad. Ll~menos h            tm s
                                                                     oy pare w; coar
                                                                                     m                                                            ~ihn de p~stamP~o~emos
                                                                                                                                                  gratuita.      o, vents
hriatophar P. Ayay                                                                DIscLOSUAEB
                   o ie an attaQnay li                                                                    :
~va~o of ooh                          a~eed by the Sfe~e
                      Wet ~e tmt laav flt~                  Bmr o~ GUfam  a a~  a 3wta Her No.
pled as required by                        +e w1ro ofPar fore                                   i72 5~ 94 and i~ lic~sed
                      ~dace of Califon~                       clawe
ioo~miea an t~uNiy
                      go                    a. Also, took out fir ~v~tdon sa        q~v
                                                                                      4 iaa ro you.
                                                                                                     ~ they               ead           roo    finforxloon
tined~ artier allow t licxnsed or bonded, and etx~ Oacd~ ca~mpanias who ask you oo aensPer tin~ea~acting asI                          asuc               too~a
                                                                                                                                                             a
                                                                                                                                               ~ultanla wid~artxeveation ~arvkxa.
                       ing tt~m co cell the                     ~ may ~tbject you to                         e to mur lie bo                                    t
                                            property. Due ~o de                        ci                                      a
                                                                  lay in title tra~fets. vil and cxlminel liabdlity. If yon rc~r      pact      fik fmudol~ be~ug fl            ~
                                                                                        please disre~d th                        ,            ~nn~y.verify shat yo ~eles. sa~
                                                                                                            is noticeif you recE 81ed b                           ur
                                                                                                                                   Y purct    d this                 lemda leas ~t
                                                                                                                                                                                 .
                                                                           AD~IERTiSEMEN
                                                                                                     T
           Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 18 of 50 Page ID
                                             #:1442

                                                                                                      i

               eslims#~d nests, ax~ens
                                          ~ and advances at the
              @stlmated to be ;~9,25~.                              time at the initial publ'~cap
                                             B7 (Estimated, provid                                e'~ of tt~is otice of Tru
       '
       .    ~ adaanc~s w~l inc~oas~                                   ed, however, prePaYmvn                                stee's Sale is
                                        th{s figure prior to sale.                                  4 pr~rnl s, acxrued
              amoutft In sddi~on to Ga                               Benefidary's bid et said                                i~bsrest and
                                         Sh~ tl~~ TruBtea ►SIN accept                                 e may include all or par
              drawn ~r a state qr fera                                e  cashier s cF~eck drawa~ `                               t at sold
                                           l txedrit umQn or a de                                      a sta ar natfona! bank,
              ssroings associatlon ~                                ck drawn by a .state or                                       a pheck
                                      sav nQs hank spedf(ed !n                                 f~ I ~ ngs and loa
             do lousiness bn California,                           Se cti on 5102 of ~e Calibres                           n  assocPatian,
                                         Qr vtt~r such funds ~ ma                                     dins al Gale anQ authd
             Cash ~ aC~9pted~ the                                     y ~ acce~ble to the                                          r¢sd to
                                     Trr~stes may wlth~{d the iss                                       . In a event tender oth
             ~vallabie to a payee or                                  uant~ of the Trustee's                                       er the
                                         endorsee as a mother ai                                        Upo Sale until $reds be
             account th                                            right, The pr~rty oH                                             come
                                 party receiver, ff app~Ca                                   er~d' sale Iudas ~I
                                                           ble,                                                           funds held on
            DATE: 1 201'1                                                                           l
            PAIN QEF T SE
                          RYtCES~ MVC., Trustee                                                      i
            8~1: FidB dtb  a COmpB~y, ib a0errt ~92Q
                                                     Main beet, Sur1e 11                            1~
                                                                                          24, Ir~fr~ , CA 2614.
                                                                                                                945-252.4900
                                                                                                   ia
           By:             ~-'
              Mi     ~I busby, Authorized Sig
                                                nature

           SALE IN~i?RIIAA'RQN GA
                                    N BE 08T/I►INED ~N L1NE
           II~lFQFiMATl41+! PLEA                            A7 www.ip                  p.p~tt 1~~lTQIIA
                                 SE CALL 71473Q -X727                                                      ED SAl.E3




                                                                                                  i
                                                                                                 ;I
                                                                                                 1
                                                                                                 1




                                                                                                •~



                                                                                                i



_ ~_                                                                                            I
         Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 19 of 50 Page ID
                                           #:1443

         ~3~~~9                G~-C~ ~~
                 ~ !U— i~ — 0 6 20 G ~G ~6 G~~8~ —
                 ~

                              ~-
     1                                                                  ~~
                             r"~


                                             ~~

                                                 ,-lam!

                          a~~~/              I.~s~ O   _

                                            ~~     R




            7
                                                            ~6 ~
     ~ 1~~~~
       ~ ~
                                .~
                               ~/~~
     ~ 5~~~~
     ~                              J~            9


                                   -_-4y-

                                                                   1           I
                ~..                              `~ L. f~.         .
                          a~'               ~ ~~              y.
                                                                /~~                 ~--
,~                        ~~;~ 0                                                        /,
               (.v GL-b               ~                      -               ~_ ~
                                                           7 ~.
                      ~            ~ ~~=-rte_ _ C~G~ ~,~r~ ~~ r~~,.
        Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 20 of 50 Page ID
                                          #:1444


                                                                                                   March 24,2011 tfir
                                                                                                                      ough April 2b,2011
                                                                                               Account Numissr:
                                                                                                                    0000 08962668
                                                                                                                                  27
          ~'RANSACTION
                                     DETAIL, f°On~""s`~
           DATE      DESCRIPTION
                                                      )                                                                     ~~~
          04!01      Check
          04!04                            # 19?
                    Depoett                                                                                       A(WOUNT
          04104                                                                                                                      BALANCE
                    Card Purchase                                                                                    5.              504.71
                    2467                   OA/d1 U R* Dsw Sf
                                                                ioe Wareh00293                                    .800
        04JQ4                                                                      Mario CA Card                                   3~3Q4.71
                    Card Purchase Wi                                                                                  .63
                   2467              th  Pi n 04 /011Ne1-Mart St                                                                   3,259.06
                                                                   ore Rancho Cuca
        04!04      Card Purchase                                                      mo CA Card
                                          04 /0 2 U                                                               - 89.71          3,1 .37
                   2467                             R$  RAacy's East#53
       04104                                                              Rancho Cuca C
                   ATM Withdrawal                                                         A Card
                                          04/0215320 Summ                                                         -48.94
       04!05       Card PurcY~ase                               it Aae Fontana                                                    3,120.43
                                         04/04 U R° Medi                         CA Card 2467
                  2467                                      credit Inc 800-                                   -60.00
       04105                                                                52 18 946 MO Card                                     3,060.43
                  Card Purchase                                                                              -130.34
                  2467                  04/04 U R° Lane                                                                           2,830.09
                                                             Bryant 0 Rncho
      04/06                                                                     Cucam CA Card
                  Card Purchase Re                                                                            - 42.42
                 2467                a m    04 10 4 U R'Cinderella                                                               2,887.67
      Q4107                                                          Rncho CUcamga
                 Deposit                                                               CA.Card
      X4107                                                                                                       43.50          2,931.77
                 04107 Withdraws!
     04108       ATM Check Depo
                                  sit                                                                         150.00
     04!11                                                                                                                      3,081.17
                Deposit     148066726                                                                     - 3,000.00
     04/11      Card Purchase                                                                                                      81.17
                                                                                                           1890.85
                2467                   04/09 l! R"Agen                                                                         1971.82
                                                          t Fee 890 One                                    1,500.00
    04/11                                                                  Travel NV Card                                      3.471.62
                Card Purchase                                                                              - 290.40
               2167                   04 109 U R" Airline Ta                                                                   3,181.42
                                                               xes a86-8S3-09
    04f11      Card Purchase                                                     08 NV Card
               2467                   04 /0 9 U Rtr Airline Taxes                                           - 21.00
                                                                   866-~63-0908 MV                                             3,160.42
    Q4l11      Check                                                                   Card
   04113                             # 199                                                                -138.00
              Deposit                                                                                                         3,422.42
   04113      Check
                                    # 198                                                                 -500.00
   04113      Check                                                                                                           2,522.42
                                                                                                          ZOB.00a
   ~~J        ~8pC8~t
                                                                                                                              2'728.42
  04/15        Card Purchase Wi                                                                                               1,643.78
               24G7              th Pin 04/15 Wei-                                                                             If~le 91
                                                                                                                                        n
                                                    IlAart Store Ranc
  04/1b                                                                ho Cuomo CA Ca                        ~.M
               04115 Withdrawal                                                         rd
  04118                                                                                                  - 111.00            1,183.50
               ONine Transfer
  OA118                        From Chk Xxxx
              Csrd Purchase                     n8043 Transadiar                                        - 834.00
                                    OM14 V R`Food                  ~#: 2046954799
              2467                                     4tess #0328 Ranc                                                       329.50
  04118                                                                     ho Cuca CA Ca                ZSOAO
              Card Purchase                                                               rd                                  579.50
             2467                   O~ t1 5 U R'Usps 0563                                                -56.36
                                                             160833 Rancho                                                    523.14
 04H8        tki/18 On{ine Paym                                               Cuca CA Card
 0~119                          errt 1Q838S55                                                             - 4.90
             P~rdel Refund:                     98 To Charter Co                                                             518.24
                             Annual Fee, Ulti       ----          mmunk:edons
 04!19       Gard Purchase                     mate Re wards Card En
                                                                       ding IN 246?                    - 907.00
            2467                   04M8 U R° Us                                                                             411.24
                                                  ps 0563160833                                           x.75
04N9                                                                Rancho Cuca C                                           415.99
            Check                                                                   A Card
04120                             #202                                                                  -11.40
            Check                                                                                                           404.59
04121                             #203
            Card Pur~chese                                                                              - 30A0
04!27                             OM18 U R* Denn                                                                            374.59
           Card Purchase                            y's #7709 Fontan                                  - 270.00
           aas~                   04!19 U R'Chev                        a CA Card 2467                                      104.59
                                                    ron 00201896 Fo                                    -17.10
0422       Deposit                                                    nt  ana CA CaM                                         87.49
                       212488974                                                                       -40.00
04/22     Card Purchase                                                                                                      47.49
          2467                   04/20 U R° Ck52
                                                   403nbmdin1 Sa
                                                                     n Bernard CA Ca
                                                                                     rd


                                                                                       ~.      ~
                                                                                                              ae~~ ors
           CCase
             HA5:19-cv-00636-JGB-SP
                 SE ~i                               Document 67-4 Filed 08/20/19 Page 21 of 50 Page ID
                                                             #:1445
                                                                                   December 01,2012through Dec
                                                                                                               ember 31,2012
                                                                                    Account Number: X000
                                                                                                            0866176043
                            Total Card Purchases
                            Total Card Deposits &Credi                                                                    $650.12
                                                         ts
                                                                                                                            $0.00

    ELECTRONIC WITHDRAW
                        AL                           S
    DATE    DESCRIPTION
   12/19 Homeward
                            Homeward P 0037408362
   12/24 12123 Online Pay                             Tel ID: 9200509285
                            ment 3026960757 To Sprint                                                                  $1,022.
   12/24 12/23 Online Pay
                            ment 3026961841 To Cuc                                                                           .0
                                                   amonga Valley CA Water
   Total Electronic Withdr
                           awals                                                                                          116.80
                                                                                                                       $1,288.92
   FEES AND OTHER WITH
                                            DRAWALS
   DATE    DESCRIPTION
   12!06   Insufficient Funds Fee For
                                      A $280.25 Card Purchase -De                                                         AMOUNT
          909-9872591 CA         04427427039626405                tails:     1205Cvwd Water Pymt
  12113 Extended Overdr                                                                                                   $34.00
                            aft Fee
  12/17 12115 Withdrawal
                                                                                                                            15.00
  12/17 12/17 Withdrawal
                                                                                                                         1,105.00
  Total Fees8 Other Wit
                           hdrawals                                                                                         40.00
                                                                                                                       $1,194.00
  DAILY ENDING BALANCE
  DATE
                                       AMOUNT
  12/03                                                                        DATE
                                       $13.41                                                                            AlIAOUNT
  12/05                                                                        12/19
                                        183.41                                                                           137.68
  12/06                                                                        12/20
                                       -130.84                                                                           637.68
  12/13                                                                        72/21
                                     -145.84                                                                             576.64
 12/17                                                                         12/24
                                    1,266.79                                                                              28.00
 12/18                                                                        12/26
                                    1,159.80                                                                               8.00

 SERVICE CHARGE SUMMAR
                                                 Y
 TRANSACTIONS FOR SERVIC                                         NUMBER OF
                        E FEE CALCULAT{ON
Checks Paid /Debits                                           TRANSACTIONS
Deposits /Credits                                                      14
Deposited Items                                                         2
Transaction Total                                                       1
                                                                       17
SERVICE FEE CALCULATI
                      ON
Service Fee                                                       ANfOUNT
Service Fee Credit                                                 $0.00
Net Service Fee                                                     X0.00
Excessive Transaction Fee                                          $0.00
                          s(Above 0)
Total Sarvice Fees                                                 $0.00
                                                                   $0.00



                                                                                                     _      ~l.%


                                                                                                         Page 3 of 4
           Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 22 of 50 Page ID
          CH                                 #:1446
               ASE
                                                                                  December 01,2012through December 31,2012
                                                                                   Account Number: 000000866176U43


  DEPOSITS AND ADDITIONS
  DATE         DESCRIPTION
  12/03      Online Transfer From Chk ...6327 Transaction#: 2990945587                                                    AMOUNT
  12/05      Online Transfer From Chk ...6327 Transaction#: 2996762221                                                     $20.00
  12/17      Deposit    424431694                                                                                          170.00
  12/17                                                                                                                  1,552.63
                        389509963
  12/20     Online Transfer From Chk ...3580 Transaction#: 30230
                                                                 58445                                                    500.00
 Total Deposits and Additions
                                                                                                                     $3,247.63

 CHECKS PAID
 CHECK NO.           DESCRIPTION                                                                    DATE
 1007 ^                                                                                             PAID                  AMOUNT
                                                                                                    12/03                 $20.00
 1138 "^
                                                                                                    12/18                 100.00
 Total Checks Paid
                                                                                                                        $120.00
If you see a description in the Checks Paid section, it means
                                                               that we received only electronic information about the check,
not the original or an image of the check. As a result, we're
                                                              not able to return the check to you or show you an image.
`All of your recent checks may not be on this statement, either
                                                                  because they haven't cleared yet or they were listed on
  one of your previous statements.
^ An image of this check may be available for you to view on Chase.
                                                                       com.

 ATM ~ DEBIT CARD WITHDRAWALS
 DATE      DESCRIPTION
 12/06  Card Purchase                                                                                                    AMOUNT
                            12/05 Cvwd Water Pymt 909-9872591 CA Card 6405
 12/18  Card Purchase                                                                                                    $280.25
                            12/17 Wienerschnitzel #668 Fontana CA Card 6405
 12/21  Card Purchase With Pin 12/21 Wal Wal-Mart Store 2 Rancho Cucam                                                      6.99
                                                                        o CA Card 6405                                     61.04
 12/24  Card Purchase       12/21 Fsi*Verizon+Bmc$3.50 800-345-6563 TX Card 6405
 12/24                                                                                                                    187.50
        Card Purchase W/Cash 12/22 Rite Aid Corp. Fontana CA Card 6405
        Purchase $12.87 Cash Back $20.00                                                                                   32.87
12/24 Card Purchase         12/21 Jack IN The Box #3554 Fontana CA Card 6405
12124 Card Purchase With Pin 12/22 Htb #0262 Ranch Ranch                                                                   11.28
                                                            o Cucamo CA Card 6405                                          30.64
12/24 Card Purchase With Pin 12/23 Food 4 Less .Ranc
                                                       ho Cuca CA Card 6405                                                19.55
12/26 Card Purchase With Pin 12/26 Arco Paypoint Rialto CA
                                                            Card 6405                                                      20.00
Total ATM &Debit Card Withdrawals
                                                                                                                         $650.12




 ATM &DEBIT CARD SUMMARY
Glenda C Murphy Card 6405
                          Total ATM Withdrawals 8~ Debits
                                                                                                                          $0.00
                          Total Card Purchases
                                                                                                                     $650.12
                          Total Card Deposits 8~ Credits                                       ~~                         $0.00
ATM 8 Debit Card Totals
                                                                                               !~
                         Total ATM Withdrawals 8~ Debits
                                                                                                                          $0.00

                                                                                                            Page 2 of4
      Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 23 of 50 Page ID
                                        #:1447
 CHASE'~~~~
Send On                          Deliver BY                                     Status                         Payee                    Amount
1i~ly,~zo~z                        a.i/~o;zot2                                  .~~~;rE                        AMERICAN HOME MORTGAGE    .^
                                                                                                                                          ~~,(DO~.~~


                                ~~~~~a.~: 'your pz~yrr~r~k t,                             _ ~ paid to yc~u~~



                          ~e.394E 4'~`€3~7W"6~   BI_i„f~jFti;c. l`L~~;
                                                                      '_~if~ (,.. ~ ,~~~-},'i




                      ._, _.. . =€~ is           ;i ,-i.~ r - ._ ~ ~      .. ~ i`i ~.       G'~_C~S ~


                       ~1~99~~~E:t~ f~~s;        ,f`~r,                              ,~n I :r
                                                          G~,v-;ll~i ~:'~P '1 y ~ 7ii;



          ~P'~815~f;~iHA PA Bif9@7W ~P~'f:       2~C..-': ~. -.;
           Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 24 of 50 Page ID
  Chase Onl'~ne - Con(:rmacm

                                                                                                                                                                                                                                                   1:/lfi/12 417.
                                             #:1448
            ►
      CHASE ~.                                                    l
                                                                  ~~ ~                                                                                                                              .~ _ _ -~ ~~~ . .                    ~               r:~
           My Accounts
                                                                                                             Products &Services                                Customer Center
                                                                                                                                                                                                                                                    ~..~; .
                                                                                                                                                                                                           ..       -~.   =s~' t=,;ray       7._
                             F~vmants 6 Trensfe►s > Pay ~IIs



                                Pay BiIIS                                                                                        p Print 0 help u:ilh th's page                         I'd like t0...
                                                                                                                                                                                             Sae oend'nn aoarwals
                                  '_.~-~~ : ~.                  .. .            .. ~             Confrmatfan                                                                                 Add Payee
                                                                                                                                                                                             See oavrteM activfir
                             Finished!                                     ..                         ..                                      •:t ~~~              . _ ..              ► See rrpre chases


                          Nlofe:Please do cwt click fM Baek button an your browser, as
                                                                                       tlds may rosult u~ a double
                          PaY~M-



                               Pay Bills -Step 3 of 3




                               ?~'ras, ~~yrr*ar~t .•: ,,:t ~"': `" P; ~`,~;x: 3~~Ts,~~~-!,..~~
                                                                                               6~~$~:      '~r~.'.'r7aa X9.'24+~~1~ has i~~en succes3fu3iy
                               ~r,:~~~9;~~~;~, YourpaymentTransacOonNu
                                                                              mberis2967807675.ChedclheBillPaymentAcdvirypagetoreriewpaymentd
                                                                                                                                                etalls.

                             Pay To                                              Pay Flom                                         Send On ~" Dellvsr By "'                        ~I~ry Transaction Number Amount
                                                                                                                                                                                 Method ~"
                          AM611CAN1i0MEMOFtTfiAGf
                                                                                 g~~gq_p~(...gp43)5144.86                          1711912D72                  77/208072
                          (...8362)                                                                                                                                                 ~^`               2967807575           51,005.17
                                                                                                                                                                                    , ~~ .

                                                                                                                                                                                   TotalPaymenffi:                        f7.005.17




                                                                                                     Securi~ ' Tems of lie Legei Aareemenis crud O'scbsures




                                                                                          i,.


                                        _i+`a ~                                                          y        x~
                                               1~                                                    ~   ~       i                ~'y~             V                          '~
                                                     ~,                                         ~ ~~                                               9                         }y
                                        y
                                                                                                                                               ~                            i




                                                                                                                                                                          ~ ,s
                                                                                                                                                                                                                ..
                 a~ .                                                                                                       ,~                                                                 ro
                        /~                           +++~--~~      '   ~    F'tr.~.                      ~             µy
                        l~         y~                                             Orr
                                  Y'J   ~                                                        ~
                                                                                                                                                       -   +




                                                                                                                                     ~~
                                        ...--a   ~ ,. ~
                                                                            4,...~_....          ~
                                                                                        F `/                                             .}
                                                                                                     ,~      +
                                                 i
                                                                                                                                                                     1~




C'~~                                                                                                                                          .~
         Case 5:19-cv-00636-JGB-SP Document
Chase OnEne - Confirmation
                                        /~ 67-4   Filed 08/20/19 Page 25 of 50 Page ID                                                                                                                               i0/:1J12 1203
                                           #:1449
                                                                                            G    `~         I
    CHASE                                                                                                   b/~R~
                                                                                                                                                _`~ase~~cr~         t;i;^'~^t ~~ ~ ?iyacy l~tiisc~ ~ En G<.?ercl ~     ~   ~




                                                                                                                                                              .      ....       iiHASe G.\-NE'Y ',h:,Kdag, Octo;,~ ` I . 2072
                        Pavrrents $Transfers > Pay ~Ils



                              Pay Buis                                                                       ~ ~>>;nF ~ i is=lr _~n , -        ~,~      I'd like to...
                                                                                                                                                        ~ See nend'ng_aoorovals

                                           tniurn~                                                                                                      ~ Aid Pzvee
                                                                ~Ierlf~.~         Confirmation
 .,                                                                                                                                                          See payment act,
                         x-m~sned!                  se r~vie ~ i +fa -:n iflr .ata~ rnes5a~e 5e u~:~. You ma, ,~an";a pr ~~t. i .%o* ;cur               ► See m~e choices
                         r ~t;llsa;5.


                                        ase do trot cl(ek ~ie Beck b              n o your browser, as this may resuH in a double
                                 sic.            \V                         \

                             Pay Bllls -Step 3 of 3


                                                    ~
                                                 ~


                                                Your payment Transaction Num bar is 2909070721. Cheek the Bill
                                                                                                                                   Payment Activity page to review payment details.

                         Pay To                                     Pay From                                                                   Delivery
                                                                                                             Send On            Deliver By'                        TransactlonAhrmber Amount
                                                                                                                                              Method `
                        AIABlICANHOMEMORTOAGE
                                                                    q~gSEARB~A6i(...8327)5243.54               10!1212012        10I~5/2072
                        (...8362)                                                                                                                    G~.~                   2909070721         51.005.17

                                                                                                                                                     Total Pe~ymenls:                         S~,OOS.i7




                                                                                                                                                 -/~_                                            r

                                                                                   Jarur~'y Te~-~ ow J=e' t. egal Ac~re~    nk aPd ~ektat es                ~ '~        —         ~ij "
                                                                                                                                                                                      l[             ~`

                                        \~l


                                                                            ~r                                                                6 ~ ~~ .,,~~



                                                                                                                                                ~              ~,

                       ~- i,
                                                            ~
                                                                                           ',~. i                                        ~            ~.. r%.           ~~
                                                                            ~I.
                                                                                   C;           ~                           i                         ~~                                                  ~~ `~- ~~
                                        ~„
                                                                                                                                                                     ~ ~



                                                       ,}        ',.'1
                                                                                  `;
                                                                                                                      I~~ v             ~`,                                                               `>
                                                                                                                                              ~L ~                                           ~~
                                                                                                                                       ~~                                        ~;
                                                                                                                                              ~~a~~ ~ ~
         Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 26 of 50 Page ID
        CH                                 #:1450
               ASE ~i
                                                                                  August 24, 2012through September 26, 2012
                                                                                    Primary Account:000000896266327




   CHASE PREMIER CHECKING.
   GLENDA C MURPHY
                                                                                      Account Number: 000000896266327
   OR ERIC MURPHY

   CHECKING SUMMARY
                                                                            AMOUNT
  Beginning Balance
                                                                           -$104.81
  Deposits and Additions
                                                                         11,565.19
  ATM 8 Debit Card Withdrawals
                                                                         - 1,015.37
  Electronic Withdrawals
                                                                         - 2,205.17
  Fees and Other Withdrawals
                                                                         - 4,748.51
  Ending Balance
                                                                         $3,491.33
  Annual Percentage Yield Earned This Period
                                                                            0.01
  Interest Earned This Period
                                                                            $0.01
  Interest Paid Year-to-Date
                                                                            $0.40

 The monthly service fee for this account was waived as an added
                                                                 feature of Chase BusinessClassic account.

 TRANSACTION DETAIL
 DATE      DESCRIPTION
                                                                                                 AMOUNT                  BALANCE
             Beginning Balance
                                                                                                                         -$104.81
08/31      Deposit     389674334
                                                                                                1,300.00                 1,195.19
08/31      Deposit     389674333
                                                                                                1,036.76                 2,231.95
08/31      Deposit     389745266
                                                                                                   60.00                 2,291.95
08/31      Transfer From Chk Xxxxxx3580
                                                                                                  300.00                 2,591.95
08/31     08/31 Withdrawal
                                                                                              - 2,438.51                   153.44
08/31     08/31 Online Transfer To Chk ...6043 Transaction#: 28424
                                                                   79025                        - 100.00                    53.44
09/04      Deposit     389674398
                                                                                                1,000.00                 1,053.44
09/06     Online Transfer From Chk ...6043 Transaction#: 2851949297
                                                                                                  100.00                 1,153.44
09/06     09/06 Online Transfer To Chk ...6043 Transaction#: 2851952033
                                                                                                - 200.00                  953.44
09/06     Card Purchase With Pin 09/06 Ralphs 14574 Baseline Fontan
          4557                                                        a CA Card                  - 47.23                  906.21
09/06     Card Purchase With Pin 09/06 Ralphs 14574 Baseline Fontan
                                                                      a CA Card                   - 3.99                  902.22
          4557
09/07     Deposit     389913216
                                                                                                  350.00             1,252.22
09/07     09/07 Withdrawal
                                                                                              - 1,250.00                 2.22
09/13     Deposit     389674498
                                                                                                1,109.10             1,111.32
09/14     Card Purchase With Pin 09/13 Food 4 Less 12879 Fo .Ranc
                                                                    ho Cuca CA                   - 64.98             1,046.34
         Card 4557
09/14    09/14 Online Payment 2863271590 To American Home Mortga
                                                                       ge                    - 1,005.17                 41.17
09/17    Deposit      389854058
                                                                                               6,309.32              6,350.49
09/19    Card Purchase        09/19 Dell Sales &Service 866-393-9460 TX Card
         4557                                                                                   - 86.19              6,264.30
09/19    Card Purchase        09/19 Dell Sales 8~ Service 866-393-9460 TX Card
         4557                                                                                   - 24.77             6,239.53
                                                                                           ~"`3-
                                                                                                           Page 2 of 6
Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 27 of 50 Page ID
                                  #:1451




        ..       _._.
       t aag     e.ya ia..c                                                                                       ._..~. ... .i C•<;i:,(;
                                                                                       v          ~•~" y ,.                                   e e: cse..• i„~..




                                                                                                                                                         . _..c.~.
             -   -.                                    '~iD9F~f3H0~l~fi
                                                                                                                                                   ~u~3 tidr~ilA"~i n:.i~v xr




     Nolte:Please do natei~k the Bsct M~itai on yar br~uwser,as tlrs mryrasa@ in a da~ie




      Pay Bilis •Sfep 3 ui3




      "0.             -          . y."l.~   tt ~~z̀- Sir.:    ~. 'K   lr ..~ao-aL     -.                  _        n ,,.    ~ ..~. .. s1'~ ~. .+~Ut. ~3. `; ..~^.R.., ~s~~:~:~r-...i"r'
      ,.~_                    Ytxe?rag~taRt7'           e~lN           iS.'~?8T~3~C'.~L~fec~&Ce3i~F'm~rts~.l+~~rID1~9etc7aseeW,~a+~Rusn2~aaE..


     P.~rzo                                 ~Frvm                                          Sena an^ aegverq:,                         ~~N                ~.aeaeiw~                r ~amea
                                                                                                                                      Method •:
     ~            i[~ElE                              F!i~S3ii'.i..3~'i3~~-~.1.F,
             '
             :                                                                                   ffi`fi~r"lD^~Q                             'i;•                     z?5'c:i=,'    '~2,f1K.3~

                                                                                                                                            ToW Pl~eenb:                           ii,l05.17




                                                             Se;.~rr,' TE.*~r5.rt,isP Lc~A!Agfee-eerls a~-^.1s-_:.~S;ue




                                                                                           kRa




                                                                                                                                                     Y     ~
                                                                                                                                                              f
                                                                                                                                                           .%
          Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 28 of 50 Page ID
         CHASE~                             #:1452
                                                                                      May 01, 2012through May 31, 2012
                                                                                  ,4ccount Number:   000000866176043


  ATM &DEBIT CARD WITHDRAWALS
  DATE     DESCRIPTION
 05/21   Card Purchase With Pin 05/19 Food 4 Less.Rancho                                                                 AMOUNT
                                                            Cuca CA Card 6405                                             $5.37
 05/25   ATM Withdrawal       05/25 8108 Milliken Ave Rnch Cucamong CA Card 6405
 05/25   Card Purchase With Pin 05/25 Lowe's #774 Rch Cucamonga                                                          500.00
                                                                   CA Card 6405                                           75.08
 05/29   ATM Withdrawal       05/26 15320 Summit Ave Fontana CA Card 6405
 05/29   Card Purchase With Pin 05/26 Lowe's #774 Rch Cucamonga                                                           60.00
                                                                   CA Card 6405                                           30.09
 05/29   Card Purchase With Pin 05/26 Food 4 Less.Rancho Cuca
                                                                CA Card 6405                                              43.50
 05/29   Card Purchase       05/27 Dalia's Piva Alta Loma CA Card 6405
 05/30   Card Purchase With Pin 05/30 Wal Wal-Mart Store 1 Rancho                                                         21.00
                                                                  Cuca CA Card 6405                                      131.10
 05/30   Card Purchase With Pin 05/30 Costco Whse #0678
                                                          Rancho Cucam CA Card 6405                                       26.93
 05/30   Card Purchase With Pin 05/30 Costco Gas #0678 Rancho
                                                               Cucam CA Card 6405                                         21.24
 Total ATM &Debit Card Withdrawals
                                                                                                                        $914.31


  ATM &DEBIT CARD SUMMARY
 Glenda C Murphy Card 6405

                         Total ATM Withdrawals 8~ Debits
                                                                                                                       $560.00
                         Total Card Purchases
                                                                                                                       $354.31
                         Total Card Credits
                                                                                                                         $0.00
ATM &Debit Card Totals

                         Total ATM Withdrawals 8 Debits
                                                                                                                       $560.00
                         Total Card Purchases
                                                                                                                       $354.31
                         Total Card Credits
                                                                                                                         $0.00

ELECTRONIC WITHDRAWALS
 DATE    DESCRIPTION
05/17    05/16 Online Payment 2673892279 To Southern Califor                                                           AMOUNT
                                                               nia Edison                                           $210.21
05/17    05/16 Online Payment 2673921420 To Cucamonga Valley CA Water
05/17    05/16 Online Payment 2673921417 To Healthy Families Progra                                                  100.00
                                                                       m                                              13.00
05!17    05/16 Online Payment 2673928050 To The Gas Company
05/17                                                                                                                164.00
         05/16 Online Payment 2673928051 To Southern California Gas
05/17                                                                                                                122.00
         05/16 Online Payment 2673934005 To Villiage Park Homeowners
                                                                          Assc.                                       61.00
05/17    05/16 Online Payment 2673933997 To Verizon
05/17    05/17 Online Payment 2674568842 To American General                                                          34.80
                                                                 Life Companys                                       106.00
05/17    Americanhomemtg Ahmsi Paym                PPD ID: 9200509282
05/31    05/31 Online Transfer To Chk ...6327 Transaction#: 269510                                                 1,024.19
                                                                   9116                                              250.00
05/31    05/31 Online Payment 2695139441 To Essence Magazine
                                                                                                                      16.00
Total Electronic Withdrawals
                                                                                                                 $2,101.20




                                                                                                                                 Q
                                                                                                         Page 3 of 6
   Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 29 of 50 Page ID
                                     #:1453



                           DO NOT MAIL PAYMENTS TO                           '~,`
        AH
       ,~~   MCI
           ~ ~~~ ~         THIS ADDRESS
                           P.O. Box 619063
                   G~      Dallas, TX 75261-9063

                                                            MARCH 15, 2012

,:f~
          6-764-68400-0000668-001-1-000-000-000-000
        Glenda R Murphy
        PO Box 402
        Rancho Cucamonga, CA 91739-0402




           Re: American Home Mortgaqe Servicing, Inc. Loan Number 0031408362
               Property Address: 9965 Mckinley St
                               ~&a~cho Cucamonga CA 91730

           Dear Glenda R My~'rphy

           American Home ortgage Servi ing, Inc. (AHMSI) has receive            d funds
           in the amount of $3042.37 as a payment on the         above-referenced loan.
           Unfortunately this payment does not cover the fullsenc tract~t.            amount
           due, which is  $  1,014.2 4.   t  is importa nt  that   you        each  oan
           payment on tim and for        e correct amount indicated on your most recent
           billing statem t.
           To accommodate you, we will accept this partial          payment and advance an
           amount sufficient to cover     remaini ng  amount   due.  Your partial payment
           plus our advance will be applied to your loan as          a full monthly mortgage
           payment. Please understand that you are respons         ible for repaying the full
           amount of  any advance  AHMSI    has made  on  your  behalf.   The next billing
           statement will itemize    the  total  amount   due,  includi  ng  any advances.

           Since AHMSI is not contractually obligated to         accept partial payments,
           any future  partial  payment  s  may be  returne d  to  you, or we may post the
           partial payment,in a   suspens   e account  to  give   you  the opportunity to
           send the remaining amount due.
           At American Home Mortgage Servicing, Inc.,ownersh  our mission is to provide for
            and preserve our  custome r's   dream  of home            ip. For more information,
           contact_Customer Care at     1-877-3 Q4-3100  . Custome  r  Care .associates are
            available Monday through Friday from 7:00       a.m. to 9:00 p.m.,and Saturday
                                                                             website at
           from 7:00 a.m. to 4:00 p.m. CT. You can also visit our
            www.ahmsi3:com .

           CA006 056 JNS                                              Page 1 of 2
cn~~o~r:~ c~m,aao~
     Case 5:19-cv-00636-JGB-SP Document 67-4 ~~
                                              Filed~08/20/19 Page 30 of 50 Page ID
                                                                                                                                                                                                   ~i~~i_i=o:s~
                                       #:1454


      MvP~ccaunts
                                                                      Products &Services            CustomerCenze~
z~                                                                                                                                       ,_                                _,          r
               }~rtenls~ Transfers > Pay Bills                                                                                                                                        -     . .,



                     Pay Bilis                                                                            ~p Prinfi p Help rrRh this Page
                                                                                                                                                 1'd like t0...
                                                                                                                                                 ► $ee pend'nq aouravals
                                                       0~-~- ~-p-~—~---`
                             _ ...: ,..; c..,:.;:: ~   , ,;~ r `r Co~mation                                                                      ► Add Pavee
                                                                                                                                                 s See navrteM activAv
                 FIf11S~'1@d~ ' c:f..,r. -                   ... ..
                                                           r~>           -ai;;~   .; ,_ :, ~r~..,.~~...          ~: .va ';:3 ,>.    ~ . ,..      ► See more choices


                Nods: Please do not click the Back button
                                                          on your browser, as this may rasuN in a dable
                paymern.




                    Pay Bills -Step 3 oT 3




                     YouP ~ayrr?~a~# to A~EE~l~ ' d~ +.lA, ~
                                                             ~9C3E~~a~iC~ - (...$362 ~4r 5'~,#1U5.17 on 07139!2012
                     Sch~d~ei~d, Your payment Transaction Number is278B                                            has ~~en suc~essfu{#fie
                                                                        237987.ChedclheBillPaymentActivilypageooreviewpa
                                                                                                                         ymentdetails.
                Pay To                                    Pay From
                                                                                                          Send On ~'= Dslher By ~`t ~~~ry             Transaction t~mh~r Amount
                AMBiICANHOMEMORfGA(iE                     g~y~r~gap~(...g~)y~.pq
                q...9382)                                                                                   713012012       7/31/2072         ~:`          2786237887
                                                                                                                                                .•                              S1,A05.77

                                                                                                                                              Total Payments:                   57.005.17




                                                                         ~' Tertrs of tke Legal Agreertents end disclosu
                                                                                                                         res




                                                                                                          ~6aE




                                                                                                                                                       f~..



                                                                                                                                                        iJ
                Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 31 of 50 Page ID
                                                  #:1455
            f   ~ fv
                  ';"
                            _       - "!'




                                                                                                                 i       ,~~ `¢
           ~~~~
                ~       ~ ~~




                                                                                                                     v
          T' -~~~.~~R R
                        ~~                     ~~?ER '~'' GE
                                                             ESE ~41VD iDE
         ~ n►+~ric~r~ I~o                                                  ~a:~
                          ~n~ Mort~a~e
         A - r~car~ i~                                                                                                                            ._
                        ra~rs ~~ndu
         DATA:                       it
         0@l~?,/2~7

         OR6'r/1N19CA
                      T1        AM:
         Qivisioh ~ ~a
                       n         ic~
         ooc~~°r ~u~aE~
                        :
                X22
     LQMl9N BM~
                        a

     Meiviile~ N't'                                                                                                                       ::•!~
                                                                                                                                      3




    A ~~~~r~ ~1~
                        IHrt~a~~ ~arp
    ~r~lk~rs Cont~u~                       a~                                                                                     a Arn~rican
                     ~k, l~1~11~illea N1f -
    C~~~ ~►d t3~~                           T                                                                                     rary CJ~rder         x-n

                    ~~~                                                                                                                                e~~~

   CQMN~t3P~11W'E
                  AL                                 T~# ~~ P+~A~S~rA
WYr+d6
      ~Ul~ww~..r
                                                                                                            CH
                            w~wa~ at~
                                      w   ~ worsen
                                                     Fwd ePnw
                                                             l~e6Ywwnwe'ewlm
                                                                               isewnw mw.i.~.....~
                                                                                                     ....   u
                 Case
                 ~_~ 5:19-cv-00636-JGB-SP         Document 67-4 Filed 08/20/19 Page 32 of 50 Page
                                                                                             F~0 ID
                         ~ ~~ :~. ,_ - _ - -~ ~~ ~~~      #:1456
                                                                                                  ~ 0'~ ~
                                                                                                                 . ~ ~ 906~0~
         :~           .~~~                                                                                                                                       ofSlZ8/2~1'91b:~
                                                                                                                                                                                  :a                      Ci
       ~b~r       ,°~~            -         - `~~
         T~~ ~,,~ ~~ ;                             `r~ ~   '~,
                                                  ~ ~ ~.~ ~,.~;~                 ~'~~~~'~i ~`~'
                                                                                ~ ;:gig ~~~ ~v~,~ ~ ~~
                                                                                                                        ~lltl~~ C'A'~e~d
                                                                                                                                                                   C~




                             p                    _~
                                                   .
                                                     ~ry,
              +se. ~,~--.                                                           ~        g~q
                         .-                  A,.e+.~.~w,.r                                                   G   ,-1
                                                                       .-          .,. ... ....R.
     N~.n ~f~":^.,?r~~     ... ~                                                                                  .. . ..
     *                 l7~               ~N~~r'n~~*~'
                    ~q                                                        7.
     Y~C                                                                           ~gPp04aoc-'1d%ha
                    \7~~'S~a                                                           3~~         IF?1'~s,ti~ ffi
                              - T;'3~ ~~                                                                                              7d &~~rt1 li
                                         "~;      _                                                                                                ~~i
                                                                                 .a:~ Al~LA~
                                                                                             l1~l6:a~r BH
                                                                                                    ~     ~'YF
     4I~r&    `~.~a          '~:                                                                             Nl
                                           .,~;              -~^ 4 -"i^,?
                                                                     , .~~~~C ~i
                                                                               r ~~1Ma ~d~x
                                                          ~~~~~~e Yl~                       1~~~~p
                                                                                                 ~~i ~~~'
                                                                          V9~vp~7~                      yA~~~/V
                                                                                                              p~a7Y~"A7v-a
   1?0~~~`~                           ~m~~~ ~'~ amd ~                                   ~SQ~~R~1
                                                                                                   v ~A7iAi
                                                                                                            \wYY7
                                                                                                                              y1~1~1

                                      ~ ~~ -~~- ~ ~3~~~~~~~' ~~ '~'tiorlhr.3l~pma~et~PAT da
                             ~;;. o~~~,~P                                                                                 ~~~li\i

                                                            °~~~~~~~~ ~tV~t~f,                   rs$C Lodi
  17:1a~?J              =;~~:~ : ~CeT        ~'a . ~~~~ ~ ~a~  ~ ::~~'~P ~~~'t'GD~Lt1C~S 7'0 Ali[TO A D~!`AZ!'          tY
  iTsima~                                                                          ,~~ ~'~►Y11~ .             A ~0:'.~i►~Y~LL~
                                 ,~,  ~F,;,b~~~~xi~~)
   4 Yia47aMa ~
                                 ~z: „~~d~
  19:~~1                D~~~                            ~,~ -;~ . s:~~~~xo                            ~~eY ~%~~rN~a~aa~
 iTs~:~S                                                                                                                ~a                        1~tY~Y,J0~0T
                       ~'                  TE                       y ~o
 1~YVa~aia8            °i7       ~
                                 ~a ~                    1`~~~L
                                                      .~e~:~.~.~.dn`~.~otl
  ~Yi~7lVl~
                       ~~~a _~'axs~
                                    ~                 ~
                                                      e~,~~,
                                                           :tc~
                                                              ;~y' , - RS:~~s
                                                                              i~                i"~hl Mf~~
                                                                                                         °~1~i~~                  61Fi iQlA~
 ~0:~7;               ~a#` ,~~R 11~~
                                                      ~l'~~'?~R ~\&'~!1Y
                                                   Ri~~~d~
                                                           i~~~11.1
                                                                             dli ~.W
                                                                                     i~81
                                                                                                                                                  7 v~ ♦
                                                                                                                                                                        ~V~ .RY1
                                                                                                                                                                                        A/
                                     ~ ~ . ~~,~~P~6I~~               ~

                                ~ ~~~3~ ~~~~~o~~R.         t~:~~1~ 5~1~ ~~'~,t
                                                   AS~~                                                       ,~i9~                                                    ~,1~CC Qp~b
 1Y~vmm                                                                                                                                                                                             pnt,~91
                                                          ~,~ ~~.~`}T,~
           ~Q                                                           ~~C~~ilAl                            . ~~ll~ 6~~1~°
                                                     ,ilQ9~ ^a                                                                        ~101~ ~O C~~
 1                    *C~                            ~, ;~ ell~~9
                                                      t~ ~~ ~o►'i~'T .~~F~ ~S 1~T RP~t,~l~ ~~~17' Wl'l'R
                                                                             ~     xa u ~r~to o~ ~'tA~C~l~At1Y Off'
                                                                    ~6T'~l,TtI~G ~~ 8'a►
                                                    C~~, ~ ~
                                                    ~U ~°~ 1T WAA~3 A ~VII             ~'HI.L          ~~n
                                                                                              DMt~i$Y Ol'~ T uu~ae
                                                                            ~
                                                    l~Q      ~D ~~T~TTA►~A1~A A1~D~UNDB~I'00~HBIL A~NI~D
                                                       'VY~3 Y~AVEAi~ ~ ~iA1 TIQ~.~~ 8A~ A C'~UHT DrA                1T'IYA~.~T
                                                                             RD Tx ~V  tE WiT~i~t x.AW        tt' S O ~ .~~A'l
                                                             t~1D      C A S  S                        Y 8~ 8 T Q   T                ~
                                                    ~Qj1F~8~`ED A li            ~ ilt ~E E~                           A YB Alm
                                                                     d~11NJI~~1~ FOla tiOIl~i't'Q ~B~B'~'X'
                                                                                         ~~$R DQC    TA't'i~H,                '.~lli
!8~+ 3s4~ ~~,
x~~~~~
M~YM~FP
          /v~1~IMM~
                      M~abnww~
                               V~             ~M+s~wn
                                                            • wwwawn
                                                                             4~~MT r1~
                                                                                             MWb t     ~~+w~•      ~
          AVi                         e
                                                                                                                            •r. ~~~ nw
                                                                                                                                       nn.
                                                                                                                                             ullp~l
                                                                                                                                                      101~6~ ~M~w~
                  .wnwmAa                                                                                                                                          ~M,+~      w~+~www
                         w                wir
                                          wiM•~lem                                                                                                                                      ~wMN.M

          w~►e                                     +..ww       na.w.we.n.
                                                                              ...w..+.i...
                                                                                             ~wm~~. ne.
                                                                                                                                                                                                 A~MY~M
                                                                                                                                                                                                          NI~Mvi~
                                                                                                                                                                                                                   /.MMApl~
                                                                                                                                                                                                                            llw~~
              /~+~ill~R
                                 '~~vYs~                             j~o~s                              ..       ........

                                                                                                              ~;i~sYA~1a
                                                                                                                                a..   ~   ~N n x~M
                                                                                                                                                      esm n ..
                                                  ws~w
                                                           M
                                                                                                                                          ~P~cont '~au~                         •• ••w••• ~
                                                                                                                                                                                                 AIMw1~
H1RM~~
       I~~~YmT
                ~aee~.~.am
                                                                                                    ~ 0.+11
                                                                                                                  q~        ~ ~n ~9   w                 a8o                                            1wr~ r.w
                                                                                                                                                                                                               ~MwAw
                                                                                                                                                                                                                            ~~~
                                   .~.eti~..~e~
                                                    vmn ~vw
                                                            p~W~l:af.em
                                                                                . ~~.~ m~
                                                                                          .         x~.       .. ... .~~
                                                                                                                                                ~. ~~~.w ~w
                                                                                                                                                                        N~         MwM
                                                                                                                                                                                                ~~IgIm     ~r~►ioa
                                                                                                                                                                                                          1~
                                                                                                                         ~~ry I ~r                                                                                     11~~11~~M
                                                                                                                                   .         .~~h ~wny~                                                                          1A
                                                                                                                                                        .~ •     ~..~n~~nrt
                                                                                                                                                                           i Fpir Ml~
                                                                                                                                                                                      ~ti1.~~ A~1~F~
                                                                                                                                                                                                     1~wMS~
                                                                                                                                                                                                               M




     ar               t-~S2IPR~79                                                                                                                                                                      V
                                                                                                                                                                                                       ~




                                                                                liSy                         o~~rr~~►~t~,~- -
Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 33 of 50 Page ID
                                  #:1457




                                                                              ~`f
                                                                              ~~


                                                                              ~~~~
                                                                         i       f




                                 ~~~r~~                i
                                                                         ~~~
                                                                         .
                                                                         .~
                                                                 F..
                                                                         ~.;~{
                                                                       i 3,4}~
                                                                           `~
                                           ~i          p        y
                                                  ~? ~`     .~ .. _      ',
                                                ; ~a,~~
                               r ~::      ~a~
                                          ~k~     ~t +' "
  I~•~F~~~~`~ ~~           Case 5:19-cv-00636-JGB-SP Document- 67-4                                 <,~    Filed 08/20/19      Page
                                                                                                                     ~iRe Number       34
                                                                                                                                 .334966 977ofDrE
                                                                                                                                                50    Page ID
                                                                                                                                                  ei~ueda 30/19J2018
                              _  ';;'~~~~3~i.~ •:. ~ ~~~~
                                                          '=a S!4"vl~~fiFe P ~,;~~'_              #:1458
                                                                                     ~i4~~R4~!~F~N; £A9 017.(62                              6j 303-1515)
 :oUlitl~~~;                                                                                                                                                       Pay ~atus: ~ccaunt Paid
  ~nTYPes                                                                                     i :~.      - n-~~~'r~ .~~                                                                    in fill; was a
                                              -                         _                                                /12r2013                                             CalleWont
                                                                                                       --~e,x, ~~a?,~                                              ogee eto~:oe/~s/zoi  3
                                                                                           `n-         ~-'~~~t~ flft~~ICq~.SAN ANT                                 Date Paidt Od/1a/201 'fL~ ~~'~
                                                                                                                                        ONIO REGIQNAL                                   3
 inai~>PAID ~~ ".                                                                                                   ry`~''~rioAL(MedicalJHeaith
 9ma~d mor~Eh                                                                                                                                   [are)                                 ~d
                                ,x ~     ~ i;~a ~~~a,~~`.                   ~~s         ~ ,..
                                                                                                                                                                                         '
                                                                                                                                                                                         V"
 iced(br catl~~~fF.,           ~ ~.
 ~ponslbility~                ,;ra,         -;.,~_~t                                     1=~~~.
                                                                                        ~a~,r,                      ~X63
                                                                                                                    a~/o9laola                                     PayStad~a: Hn Golledlon<'
 m'r~rpe:
                                            ~.~~3~~3              ~                      Fa~~~;,           .-,         _     ~:s~r~~a~vc~A~~~.i.E~rwa-r~~ossnti
                                                                                                                           ''.Yic$~
                                                                                                                                                               C
                                                                                   ~=s,,n~' i ,''::s
                                                                                                                           :aG
 1111a~ IIUl19l~~'i' r^i
                              3~'"     '.i ,c ~E'~' 2        ?~         r~~e r:t3~?~
 MME ~~~,~{+.,..,,           - ".               - ..
e Opened;                                '~~' ~'~                   -         ~ Ea;
                              ~ ,_ . .:                                                      ~ ~G ,i~ ~:id R ~;,[_c?.
Pow     !°                                                                   ~.3u r            =~ ~4_ -¢              7Q8~~~ t~~a)99~-2191)
~t7~pe;                    ~         -
                             ~'-.,r ,:~et~~t                                '~~   ~;r~     -      h~~,~                              PaYStaW~ ~A[~unt60 Day
n Type:                ~,f~V~;n, r a ~;~,~. REs0.@. ~5'fF,:             ~,~;~t~~arr ~;'#~ad~a ~~k~~~~014                             Tem iss                     s Pest Due Deter
                                                                                                                                                   Mtmthh► fwATO months
                                                           ~ ~~': 3     6~~gh ~'~ -a .                  12/2014
 1i11cl: Pi1RCHA~~ ~1i
                            A4~`~'~'€R LENGE~: i~?A~~(~                                           ~~63,494                           Dite Clo sfd s07/09/2014
                                                             ~~RRES? T~ ANO
                                                                                     TF~? ~"~~~E                                     ~Maxfmum Detin4~encf►of6Q d~ya t~ os/soaa
     _                                                                                                                                                                          <
              ~~a --s:                  ~€       f~
                             -                                     :^ ~             ' ~   .~
                                                                               ~-                k!tr~~~• 1 $013 11
                                                                                ~                                           20t     10 2 3
                                                                                                                    .         .x           x_                                     a                     x
NEN/H01~`r     ~~ ~~`~`~~~R9'~'~y,r ~, ~;~~~,'~!~a ~~~
Opened: ~'                                                         ~ ~ '~'°~:
                  ~ ~,                                                        r,.~?5 S k~ELTI E, COPPEII,
bnsll~                                                        >;,;k~, :                                   TX 75019. (877) 304.3100)
                  ' r'~.a.       •x~;~a~                                        '~ T =
unt                t~~~ f                                      ~. ~ ,~, ,            ,a                                Pay Status Currant Patd or
                                =t it ~                                                     ~~p                                                   Paying as Agr
1yp~             'su~~        {.. ~lwt e5'~A'6~ ~~iu         ?~P~~i ~'~ •~~e: ~~E/16j204i3 = ~,~1~                     Terms:       $1~OOS per month. Paid Montheed
                                                          ~Ii~ra e to ~ ~                       8                                                                lytor
                                 6~                                                  $3zo.aoo         ~'                            480 months
                                                                                                                       Date Cloned: 03%cr3/Zai3
                                                                                                    ~•                 ~Maxlmum Delinquency of 120
~rks:TRANSf . ~ ~ '-~"'3                                                                                                                            days in01/2012
                                  l.~1~            ==.~ r~~T r~A                                                       and Sn 02i2013c
         02 ~~ ~~                                                 N~T         FFIC €
                             da          ~ ~:~ u E  ;~ ~t a~        ,~~ ~             pTa x 2 Q8 Z 1~
'             ~..,~        ~                                                                              0 012
                                              ~         ~n~~. .,, _.._ _~~                ~~'1
                                                                              ~~


                ~~"                                   .,
Dpe+bd:                ^.;t ~.5/e~~- _                                          ~=s2i~o a: ~ a~~a= "' , C;~'~~;~o
                                                                               ~~~~ e~~~                          ZE6b~ X19-560Y)
nlsibHfly:            F~ir~tAcc~~nt                                                                 ~~ l~ f;
mtT~                  Mortgage Account                                        a~s+teUpda~~rur      4t67~pi2                                                  Pay StsW~ >Aaount inducted Ban
                                                                                                                                                                                       In
fypli                 t~':\'~ U ~ ~~i•',i. €'~Fa~. :ai~i                      Oast Payment Made: 04j01I o15                                                  Da~C~Sad:06~10/2015            kruptcyc
                                                                  :..         ?~9~~s ~S~r3~lS^              2014
                                                                                                   s ~ep~9~
  fionth 8nd ~ ~ a~ t:'~~ ~ =~ ~~a~
~~~ 05 26~~ ~~ e~~                  t o~agk ~ ~ sc;,._~  ~~~ , ;:''~ a
                             15 ~^~~- _ _e''~                   ~ j~ :~
               -,             -~             -         ~                                                         ;, %'~1~        S1 2014
                                        1                i
                                                        f.
                                                                  ~
                                                                                  ._i                                                  -
                                                                                                                                              S 203k
                                                                                                   .{.—~-~-~~---- --        .~
                                                                                                                                                    ~
ED    RESOUR~~ ~1P~'~~IS #D23~                                                                                                                                     xr
Ifa'caikttions0~/0~(2~a~                ~7~~'''''° :4075 W C~L~~~. ;a?~
                                                                           ~, LAK~WOODo CO 80215-
nsibiYly:                                                ~'~F~~~~a                                  3907, (303) 205-0152 )
               inuividual AceounY                                               $116
 ~rtlypa:      Open Account                              ~a`m e ~~~ a~~j:       ~0/02(2028                         Pay9ta~tss HnCollecdonc
epee          CflLLECTlON I4GENCY/A'i~'OR~ ^''           ~aa~i~~fl~ar - ..      ~~~a
                                                         ~ri~inalCa~~ '        MEDICAL-RANCHO PHYSICAL
                                                                               'THERAPY (Medical jHealth Care)
lme PLACED FOR COLLECTION                               PastAu~a               a$~16c
                             <
fednorth and year~tat 4h1s
                             item w6t1~~ rer~r~ r~aa , A1(~D25




                                        To dv~~,~s~~~s;                 '~~ ~ x~~ ~` r~~'~~~~~~
                                                                                                ~ion.~om~disputeo~llne
      Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 35 of 50 Page ID
                                        #:1459


                                                        ~~`~\~    1                                                f




  ~~                                                                        ~~ ~,
             ~~           -         ~                 ~—J
 2
                                                    ~~~~..~

                                                    `~ _`= ~~",            ~

                                ~                      ~~_.           5~--

             ~ ~~~ ~/~                        _~~ .,~ ~
                                                          ~~
~fl                  ~/~y                      ~n   ~r



i1                                                       ~u-~
12

i3                                                      L ;.,~,
                                                       ~
i~

15

36
                                                                                                                       J
                                     ~.~
1%
                e9                      i--
                                          '~"--' ~
                                                 B
      I'



to :
,
~o                                  ,
                                    ~~
?z j
   f                                    ;~                                                             iI "
~Z i ~~l~Z -~l                           ~~~                                                           ~      ~~
23
                                                                                                               0
24

2~ '                                f; ~ ~~~                                            ~,
       ~R            a.       ~ad       '.e   e~
?6 ,                                          e~


z,                                  ~ ~~ ~                                                        r                ~
~~ ~
                                        ~~ ~ ~r~                                                                       ~.
                 y~~~~I~ `~vs~                                        PaQc,\umber
                                                                                                      ~~~~'
           ~~
            : 1'-i~:(09/09)         ,~ / ~L              GP       fOR A ~U'BSEQUENfDOCL74IE~r"T
                                       ~
                                       j
                                        r                                                         —~
  Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 36 of 50 Page ID
                                    #:1460


                                                 .
                                             v~`~

                                                                      ~~t~-
        >~ _ r~ ~i~                      1~;~
2                                            /~
                                                                r ~                                                                        i
                                     ~' ~

4                                        r,                                                                                                    '~
5                                                           1
                ~                    '                c
6                                            r

                                         ~                  ,i ,.J
 8                                       ~ /
 9                                       '                       ,r


10 j                                                                                                                           ~
        f                y               •`
                                                                  ~                                r
11                                                                                             i ~~~
                                                                                              A~                                       ~ ~~
                                         R
12                                                                                                 I'!i      /.

13
1~
                                                                                                                  A 1 ~~
                                                                                                    ~             '~
15                                                                                                                                                  J

16                                       `~                                                       ~ 1
                                                                                          ,~.
1~                                                        a
                                                          . ~                    ~
13                                                                                                                        r


19
                                                                                                                        i►
20                t                  ~ ~

~1                                                    ~ ~     ~       1
                                                                      ~
                                             a    ~                                  I~
                                                                                      .. , ►~/
                                                                                         -~
                                                                                                                  ~                1
22

23 ',                                                                                                                   ~;~'       i '~
                                                                                              ~     ,~ !/!
                  ~                  /
 2=~

 25 i                                                       r

?6 I                                                       ~~;
                                                          '. .
 27
                                                                                     ~                             ''                  4            ~,
                                         ~       ~
 28
                             ~ S~/ ~ ,l,~ 8'lJ
                                ~                               Pnge;dumner                                  U,~ ~~                                      ~~~
        CV-12: (09109)       , 9 ~~ G7                      FOR A SL'BSEQUEh"F
                             ~   J
Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 37 of 50 Page ID
                                  #:1461




                                                                                           l~
            ~~,.
    2                                                                                                                                                                   ~~

    ~ i

    4 1                            1~/3                                                                                         -_.~.
                                   .~_ ,-~
                                                                                                                                                                            .y
     Q                                                                                                                                                     _-,,
    ZL

    l-
                                                    ~~           ~~                   ~~~~~                    I ~ ~.
    1>
                                                                                                                                      ~
                                           '

    ;-                                                           ~                                                                        s        ~ o ;./~
                                                                                                                                                          ~        ~.!
                                                                                                                ~ r          i                     i
                                                            _i                  / I~
                           s
     I'.                                                                                         ~         ~        .i /    ~ ~           ~
                                                        l   ~~            ~                                                                                             ~
                                                                                                                                                   ~~i~ •
     1                                                                                   •♦
                                                                                   i~

                                                                                                                                      ~
                                                        r
        4


                                                                                                                                      ~       'r           ~~   ~ ~n.
                                                            r   i         I ~1                             ~        ~


                                                                                                                                              /~       ~
                                                             r       ~            I                   ,r                    ~                      /
                                                                                                                ~




                       --                      '-'---




                                                                                                                                 --                    EGG 7~!~ Rf
                   (                                                                                   — --


                                       ~ 3w
                                      ~!                                  --- _                   --- _                          _ ~.-~~--

                                                                                                                                 .~
                       f
                       f
                                                                                                  ~
                                                                                                           ~V~L1l~LlJ l.....Y1L_~:~
                                                                     ~Li.S tJ   _ a'.^LUF LVSC f~.vv
                           L   ~. ~tl JjV~ij
            Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19
                                                               ~~  Page 38 of 50 Page ID
                                              #:1462                 ~~~~
              ~1    ~=' .~
             .
             ..
                                                                                                                                       . ~r
                                                                                                                                  ru~ °{'
                                                                                                                                              ~4   ~ ~ ~~~ ~~ a~~ ~i
         d~~d O!B
                                             ~i18f9~IB'fly                                                  .                                            -     .,- .r:. ..,. e. .t., -.
                                                                                               $98~             ~r~
~
"        12/09/2Q~;~                                         -,
                                                                                                                            ~rt
                                                                                                                                                             ~x,00s.~
    {~                                      io~1.'^se9        ;~r,~IPirt7jr15:~!~. :f;'~. h
                                                                                                                                     P •• ~   I
                                                                                                                                              ~
    ti                                                                                                                       i,               ~~
                                                                                                                                               ~




                                             ~:a~;L~:N~.
    s                          ~:i~f~Si~E&kr•,e~~ i. n,,~~    y_l.i=PJl.u: f. ny:;
                                                                                '  ._,,,,ii ,~ ..
                                                                                  tS                rlc~<<+)1


                                                                          iE';dam . /'~.!;,~:.t ~ ;~i

                    it6~•Yi1HFaEf'E6L696dM.S4G2i~~ :. `
                                                             :S~jJ(~:7:}i..:!F'                                                                                i                          i



                                                                                                                                                                                          I;




                                                                                                                      I ~




                                                                                                                      ~;




                                                                                                                                  ~~
                       Case 5:19-cv-00636-JGB-SP
              SugJsot: Lan nay
                              mset Reaatv  ed
                                                     Document 67-4 Filed
                                                                    ;print 08/20/19 Page 39 of 50 Page ID
              From:      rdoandl0aorron.wm
                                           Gdoemdllo
                                                             #:1463
              To:
                                                            owsn.oam)                                                                                                 ~~,,
                         cirem480YehemCo
                                             ~
              Duets:     Thw~y~ Novem60r
                                             14, Y013 5:41 AM
  .
  '•ir



                           QCW~11 I..O~1 SC
                                                                  Y'V1CII7~;~'                                                                                                                 v—     V

              o pw~w                                                                                                                                                                                  '°
                                                                                                                                          f trin~e 1
                                                                                                                                                                         Is 1~4'hat ~Yc Uo! c"
                                                                                                                                                                                              .„~
                                                                                                                                                            I
                                                                                                   ~-~




                                                                                               :~a ~~ ~ ~
                                                                                               ~

                                                                                                      ~ ~ ~ ~,               ~d.~
                                                                                                                                                      ~l
                                                                                                                                                      - ~


         ,~

       Nn~nber 14, 2D13

         lom I~pYnb~:  714G267B60
       ~,Piopsity Adds:
                          3 MCkinloy St
         ~`            RemeNo(~c~nan~B,
                                        CA 81730



         ev c~larMs R May:
 `+..,.-
       OGWLN reaeitieid a p9y
                              msnt   a~ 11H7J2013 fiu the
                                                            sm~rtt of$1,008.00.



   O~iNEN
   P.O.Bmt 24737
   West Pdm Beacfi~ FL 33
  (Do rat sand con         4164737
                   eaporWe~fCe or paymen
                                         ts to     the 2bcv.~ eddr~s.)


                                          Thia oormunt~aHon!a
                                                                hens debt oalNatorarts
                                                                                       erptlnp M wlhd a dsM
                                                                                                             ;eny
                                                                                          6anNrupfgs Ihts wnnun►lMomstlon o~lmd►Pd~ Ss
                                                                                                                  ~tlon toTrot tntrnde
                                                                                                                                       d w arro                         ,r ttQu d~6t qM
                                                                                                                                                                                         eeAlre b9nfa~lpkyorh
                                                                                                                                                                       !o ao//aet a dMt.                      es been~



  To iT~ubeonba~
                9r~e                    please c~k txre
 1]ns &ma~~ape an
                       d ~s af~cbmmts, fany are
  a     ee,mdaode1gw.                               i~dod soWy for do
                                Ifyoua~n noc me                          ~ of9~e addressee
 Oouyp                                                     ree;~c ofaris messa                 haeot Sn addiioa, the
              other 8ma the intended                                             ge, yiat are pminb~ed fr~
 7o~r eye~aa Tae~c6om                reoiQient ie not                                                      ssew,                                                  a    ad~, ~anY may aoam
                      a tta~ed over tl~ sys                   io waive mryrift or                                                                                                         in         Ou tlmt
 s~derq co~ttvely'O                               0em ~e sot bi~diigai            priv~~e. Ifyouhave t~e                                                         4~8,
                       caar►" ~lcas every tea                          ~uabl they see ca~rm               ceiN ad this,
                                                  so~ble p~audion to mm                        ed by tm. Me~a~e ua                                               P~P~P~Y~Y srd or o~wi~eu
                                                                         ~sc~e such tits, Oeare
                                                                                                 n ca~ot ~t Babb                                                ~eod to ba aec ~ dcs byreply&mE
                                                                                                                                                                                uQe a doe of aoSwA
                                                                                                                                                                ge       bp oraayd~d~t ee vice
                                                                                                                                                                rR~sr*~»~~+~Y~~s~**~►r~r~rr*r~ y~a
                                                                                                                                                                                                 rrrr*rr«a


~...




                                                                                                                                                  a
                              00791
                             OnkeAU*          11~t
                                             7210(8)                     "V.'A'
                                                                                   a ~~
                       P~l1:                                                           ~~~!'~d
                                                                                                     7H'e~~~
                                  /4x
                                         t~.E1~JIRI
                                                    MNiPt1Y               .-                                   ~     N+iaE4     ~.~~ s.
                       Ops~raE0r1. o~eN: iat1    4                                      y                                  oeD~                      ~"    ~.
                                  D.:                                         '~y~../ b                                                        ~
                                                                                                                                               ~
                                                                                          ~~                                                                         S'ERIAt.#:
                                                                                      ~               ~1~~                                                                       ~T889'10788:
                      PAY TO TH
                                E Cy                                                                 d     ~~ ~                                 ''                                           i
                                           ROiER~                                                           ~,                      " ~~                         ACt;OUPdT#
                                                           ~`~~~i                                                                                                             : dl869-5194
                                                                      ~E~ ~{                                `~'                                                                            5:9
                                                                             ~    ~~~~7E
                    ,~**~rr~e thor~                                                             '~~`
                                                                                                                                                                 6~8ov~1~
                                           sat~► +eight                                                                                                                        i'~"8~ Z01
                                                        r~          o/lars a~n►                                                                                                            ~
                                                                                         c~nts~'**
                   wll~a.i   ~uero eul~le
                   eon w a FcR mc ~.vn c. ta~aa.
                  ~cxeoa~ra                                                                                                                                          ~,     ~o     '~
                  r~           te,cn~+
                                             ~ss                                   ro~
                                ca u.{4ao~ ssa,3~r1                        s~ra.~Ncxe uE    +asEr~rr
                                                                                                       us
                                                                           M~ffif F~ISSU  srnovEo.rou ~
                                                                                        ANCE. AS A           rs      nrr ~~
                                                       J
                                                                          r~suaxc     a              t~D1TiO        sr cnn~Euar~                           ~   vao ~oarER
                                                                          fEE APID t~ ~. wens Fn~oo a co NTO CANGE'LI.AT~1 o~ii f~'
                                                                                       C~1lRf~ AN           an                   AND ~ ~      r     t o m,                  us a a.~.~„
                                                                                                  II~pEMMR7Y anN,r aa►v
                                                                                                            AGREEAIEI~          a        ~ . ~~ ~`:~.
                                                                                                                       RAPYI B~IV
                                                                                                                                  D- r.~
                                                                                                                                       a
                                                                                                                                         ~~~ -:~,~
                                                                                                                                                  r
                                                                                                                                                                          G~'~'9~I.IE            .
                                                                                                                                             :~        r•c.t
                                                                                                                                                                ..                                   ~
                                                                                                                                                                                                                                                  #:1464




                                                                                                                                                                                                      V




s~~r; ~_ .---~

                                                           .~
                                                                                                                                                                                                      ,."$,,.
    ~~
                                                                                                                                                                                                      ..,
                                1~~, ~~'~~~
                                                                .
                              ~.
                                                                                                                                                                                                                Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 40 of 50 Page ID




                 ._ `~~ ~t                                                                                                                                                                           ~.
                                      ~~
   ~~                                                                                                                                                                                                ~~
       Case 5:19-cv-00636-JGB-SP Document 67-4
                                        Chas        Filed
                                             e Online-     08/20/19
                                                       Pa~tAc tivit Page 41 of 50 Page ID
     CHAS      E                         #:1465                        ',e~ ~-~ 17 ~~~ ~                        ~~
    Send On               Deliver By
                                                    Status              Payee
`
~ 10/15/2013                                                                                                   Amount
                            10/17/20?3              Paid                ahmsi
                                                                                                                $1,0~9.0~

                          StaEus: Your payment
                                               has been paid to your
                                   ~ay~~.
                      Paiel from: CHASE PRE
                                            MIER (.,.6327)                                                   ~ ~~           ;J
                                                                                                                              I
                          Memo:
                                                                                                            ~,~ ~~4z
                   Submitted by: GLENDA C MUR
                                              PHY 10/14/2013
                                                                                                         . ~~ ~
                    1lpdated tsy: ~!ot Availabl
                                                e 10/16/Z013

          Y~ansaction number: 3533
                                   634354
                                                                                                   ..~

                                                                                       G ~..



                                                        '
                                                        '                          ~-a ~ ~~


                                         :~~s , ~~~ ~ , ~~
                                    ~          ~o                  '~           ~~►'           ~    ~ ~~~~

                                                _~~~
                                                     .~
                                                   ~ ~~


                                                                          ~~                       ~~~~- ,~,~ ~z
                            ~s ~ ~~, ~.~~.                     1                                        ~~
                               ~~~~                                       ~ ~~                      ~~~
                                                                   ~              .~
                                                                                         ~,
                                                                                        ; ~;
               Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 42 of 50 Page ID
                                                 #:1466
               CHASE
                                                                                                           2013 hrough September 90,
                                                                                                                                     2013
                                                                                                         lumber    000000668176043

                                 Total Card Purohases
                              Total Card Deposits &Credits                                                                           $81.37
        ATM &Debit Card Totals                                                                                                        $0.00
                                 Total ATM Withdrawals 8~ Debi
                                                               ts
                                 Total Card Purchases                                                                                $0.00
                                 Total Card Deposits &Credits                                                                       $81.37
                                                                                                                                     $0.00

       ELECTRONIC WITHDRAWAL
                                                        S
        DATE    DESCRIPTION
       09!18 Ocwen Loan Servi Mtg
                                    Pmt                  PPD ID: 2510035452                                                        AMOUNT
       09/18 Ocwen Loan Servi Mtg
                                    Pmi                  PPD ID: 3510035452                                                      51,008.00
       Total Electronic Withdrawals                                                                  ~
                                                                                                                                     12.00
                                                                                                                                 $1,020.00
       FEES AND OTHER WITHDR                                                                     i
                             AW                             ALS
        DATE    DESCRIPTION
       08/04 09104 Withdrawal
                                                                                                                                   AMOUNT
       09/30 Service Fee
                                                                                                                                 52,438.39
       Total Fees 8~ Other Withdrawals                                                               E

      You can waive the monthly service                                                                                          52,450.99
      balance of S5,000 or more during fee on your Chase BusinessClassic account by ma
                                       the
      account or active Chase Business statement period, linking this account to a qualify                   i average checking
      would like to understand more abo Credit Card, or conducting at least 5 debit card purr                  ersonal checking
                                       ut your options, please visit any                                     h statement period. If you
                                                                         branch or call the n
                                                                                                               on this statement.
      QAILY ENDING BALANCE
      DATE
      09103                                                       AMOUNT
      09/04                                                      S823.89
      09/05                                                        75.29
      09/17                                                         3.53
      09(18                                                     1,023.53
                                                                    3.53                             x
      Q9l3Q
                                                                   -8.47
      SERVICE CHARGE SUMMAR
                            Y
     TAANBACTIONS FOA SERVIC                                       NUMBER OF
                             E FEE   CALCULATION
     Checks Paid /Debits                                        TRANSACTIONS

     Depoaits /Credits                                                      5
     Deposited Items                                                        2
     Transaction Total                                                      0
                                                                            7
     SERVICE FEE CALCULATION
     Service Fee                                                      AMQUNT
     Service Fes Credit                                               $12.00
,,_, Net Sorvice Fae                                                   $0.00
     Excessive Transaction Fees(Ab                                    $12.00
                                   ove 0)                                                    ~       t
     Total3ervice Fees                                                 $0.00
                                                                      $12.00                                                           ,~ l~'a
                                                                                            ~I
                                                                                                                     Page 2014
                                        RETURN SERVDocument                                                             r
           Case
          ~~     5:19-cv-00636-JGB-SP                   ICE ON           67-4 Filed 08/20/19                                     Page 43 of 50 Page ID
                                        Please do not mail pay LY
             m~    ~~~
                                                              men ts to#:1467
                                                                        thi s address
                                                                                             I `;
                  RlSIDENTIAL           P.O. Box 618063                                        z
                                        DSllas, TX 75261-908                            ro~~ ~
                                                             3
                                                                                               `                                                                          .~
                                                                                   ..r'
                                                                             1
                                                                             *,,                                                                                        ~
                                                                                               ~~
                8-784-80621-0113771                                                                                                                                     ~
                                    -~23.a-aon-000-aaa-000

                                                                                                    Stateme~ Date:
            GLENDA R MURP
                                                                                                                                                       03/05/2013
                          HY                                                                        Loan Nu ber:
            PO BOX 402
            RCH CUGAMONGA CA                                                                                                                         OQ31408362
                             91739-0402




                                       ANNUAL ESCR OW ACCOUNT DISCLO
    As you know, we are required
                                 to ma in
                                                                                S'                                            E S ATEMENT
    premiums. This account must           ta in an escrow account which
                                  be analyzed annuaNy                     is used ~~                                         pay y ur reat estate taxe
    whether the account has a
                              shortage or surplus base to determine whether e                                                ugh f nds are being col s and/or insurance
    assumption, or transfer.                            d on the arrticipated activ                                                                  lected monthly, and
                                                                                    ~                                        .The atemerrt is the res
                                                                                                                                                       ult of Loan payoff,
                                                                       ACCOUNT HISTORY
                                                                                                                        e
   The following statement
                               of act
   occurred in your escrow ac ivity in your escrow account from 08/201
                                 co
   included again here for comp unt during that period. If you received Acco2 t                                              ugh 412013 displays act
                                 arison.                                           u'                                        Proje tons with a prior ual activity as ~t
                                                                                                                                                    analysis, they are
   ) ver this period, an additiona
                                   l $6.57 was deposited int
                                                             o your escrow account
                                                                                   f'                                        inters on escrow.
                             Payments
   Month           Projected                               Disbursements
                                      Actual        Proieeted                                                                      Projected Escrow
  06112
                                                                       Actaai   Des                                         ion Account Balance AcActual Escrow
                       221.70          232.63                                   Begi n                                    g Bolan e                      count Balance
  07H2                 221.70                                                                                                                  886.74            231.09
  0$/12 ----~.---                      232 .63                                                                                               1,108.44
                    -•---221.70             232.63                                                                                                               463.72
  Q9112                  221.70                                                                                                              1,33Q.14 ------~- 696.35
                                            232.63                                                                      ~
  10112                  221.70                                                                                                                1,551.84
                                            232.63
                                                 '                                                                      ~                                         928.98
  11112                  221.70                                                                                                                1,773.54
                                            232.63
                                                 '                                          733.00       HAZAI                                                  1,161.61
  11112                                                              978.1%                                                  INS.
                                                                                            98A.44       CN1"Y                                1,995.24            669.24
  1 y12                                                              704.00                                                   (St             ~,z~8.77
                          221.70            237.88                                                       HAZA                                                     -9th.
 01/13                                                                                                                       INS.               534.77                   t
                          221.7Q            232.63                                                                                                                -90.7
 0?J13                    721.70                                                                                                                756.47
                                            232.63                                                                ~                                              147 1
 U3113                    221.70                                                                                                                978.17
 0 13                                         1.3'
                                                 2                                                            !                                                      .94
                                                                     978.17                                                                   1,159.67
 p3/13                                                                                                  CNTY)    (SE                                             692.57
                                                                                             1.32                                               443.40 ~
 04/13                                                                                                  MISC ~ CROW                                              613.89
                         221.70                                                            612.57                                               443.40           B12.57
                                                                                                        TRAN~ ER BAL
                                                                                                                                                g43.40              O.Od
 An asterisk(•) beside an                                                                                    I ~
                          amourrt indicates a differenc                                                                                        665,1Q
                                                       e from protected actnrity                                                                                   0.00
                                                                                   either in the amourrt or the
 Homewarti Residential, Inc
                            .
purpose. However, in th is a debt collector attempting to collect a
                          e
p~atectlon of federal bank event the debt has been discharged pu debt. A infor tion obtained wiff be used
                          ruptcy law, this commun                       rsuant to , the a
a debt.                                           ication is solely for                      dresses or recipient is for chat
                                                                        information` pure                           un
                                                                                              sand is not an attempt der the
                                                                                                                     to collect
   Auld you have any
~!'~304-3100.            questions about this Es                                   }
                                                   crow Analysis, please
                                                                            call o~Ur~ Custo er
                                                                                                 Care Department toil-f
                                                                                   '~                                   ree at
                                                                                   i ;

                                                                                                                      ,~~,
                                                                ~n~e
                                             UrNine- PayrtieM ActiWt~l
        Case 5:19-cv-00636-JGB-SP Document 67-4   Filed 08/20/19 Page 44 of 50 Page ID
                                                                                    ~~
      CHASE                               #:1468

    Seth On               Deliver By
                                                   Status               Payee
`-~- 07/02/2013
                           07/03/2013                                                     A~mourrt
                                                   Paid
                                                                                           $1,08.00

                         Status: Your pay
                                          ment has been paid to you
                                 payee.                             r


                      Paed from: CHA5E
                                       PREMIER (...63     27}

                         Memo:

                  Submitted by: GLE
                                    NDA C MURPHY O7/02j
                                                        2013

                    Updated by: IVot Avai
                                          lable 07/03/Z013

            Transaction number.
                                  3354855951




                                                                                ' >a




                                                                                    ~ `




                                                                                ,

                                                                                ~ ,':


                                                                                i
                                                                                1 "
     Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 45 of 50 Page ID
                                       #:1469
 ~"~~

               ~~iver ~v                                        '.
9nd An                         ~~t~,~      k~y~e                            wmou~

                                           aaFemsi Faomewae~ ~s~~rt                 ~:,~




                                                               i
                                                                ; .


                                                               i




                                                               t




                                                                      i

                                                                               ~I
11/1 13
          Case 5:19-cv-00636-JGB-SP Document 67-4
                                           Chas e OnlineFiled 08/20/19
                                                        -Payment AcH~i
                                                                       Page 46 of 50 Page ID
                                            #:1470
   CHASE                                ~                                                           ~~1~C''
                                                              --~-
  Send On                ~~We~ sY                 Status              Payee
 05/03/2013                                                                                                        Amount
                           05/07/2013             Paid                hmward bound          ,
                                                                                                                    $1,005.17


                         Status: Your payment has been
                                                       paid to your
                                  payee.

                      Paid from: CHASE PREM
                                            IER (...6327)

                         Memo:                                                                            .-
                                                                                                            A~
                                                                                                             '
                                                                                                             \ ~

                  Submitted bq: GLENDA C MURP
                                              HY 05/02/2013
                                                                                                    ,~
                                                                                                                     `~.
                    OJpdated by: Not Available
                                               05/07/2013
                                                                                                ~                  ~'
                                                                                                                    ~~

                                                                                                              ~ -,~~~~a3
            Teansaction number: 32508802
                                         04

                                                                                      {~


                                                                                                         '~~-~~-i~.
                                                                                                    ~ ~'`~"
                                                                                                               ,
                                                                                                               ,
                                                                                                         ~                    ~
                                                                                                                   ~~~~
                                                                                           . ._ ~~~~~
                                                                                     I
                                                                                     , 1




                                                                                           r




                                                                                           N



                                                                                           k
                                                                                            I



                                                                                           Lj

                                                                                           ~'




                                                                                       S
                                                                                                                       ...~
                                                                                                                                                           't
Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 47 of 50 Page ID




                                                                                                                                                                                                                                                                                               ~.
                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                 ~.,"..~a.-r"''""                                               _.,,_,.~   ,ww._
                                                                                                                                                                                                                                  ?   "1~t1C-;l u! .G,                                             -
                                                                                                                                                                                                                                                       rti1;~'uY;t)t;
                                                                                                                                                                                                                                                                        _   -      _-      — —
                                                                                                                               tt                                                                            '~~~6~~453~
                                                                                                                                                 v~.EhlDA ~ R~~'                                       ale               9~~
                                                                                                                                                                                                                     J4/0212Q13
                                                                                                                                                                         s'?P~4°`
                                                                                ~~ye       IVf~E FiU1V~       RE~ EIGE'TY
                                  #:1471




                                                                                                                          ~JN~ F~OLE.          ~IRS AlND 00
                                                                                                                                                                CELTS
                                                                               day T  o 7' fe ~ ~? CV l~ El ~ LOAM SERV
                                                                               d  e r           ~.                      ICING
                                                                                                   43~1 # 7140
                                                                                                                 2~796Q                                                                                      ~
                                                                                                                                                                                                                 .:.r~,:~~rR~~9F~1.0 ~R~
                                                                                                                                                                                                                                    ~
                                                                                                                                                                                  ~`
                                                                                                                                                                                                  YiA09 lb
                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                        Qp9 4~OY9a
                                                                                                                                                                          r0~~     ~IfJ~LJ
                                                                                                                                                                                                W~'~~~~
                                                                                                                                                                         Senior Vice Pr
                                                                                                                                                                         JPMorgan Ch esid~t~
                                                                                                                                                                         Phoenix, AZ ris Bank, N.A.                           ~---~
                                                                                       ~I~ ~; ~, ~'~',                                                                                                                                         s+~
                                                                                                       ~ '; ~; ~-„~ ~~ ~:~!~    'S° ., 3 7 i~                                                                                                 ~ ~~    ,.,
                                                                                                                                          .i. (e fr ;i !1,nt
                                                                                                                                                                e'~.. fa ~. f'i
                                                                                                                                                                              ~ f~!
                                                                                                                                                                                ~ ~ 3 _i ~. t1m
      Case 5:19-cv-00636-JGB-SP Document 67-4 ~.Filed  08/20/19 Page 48 of 50 Page ID
                                                t~e Vnllt~- P
        CHASE                           #:1472
                                                            -
        Sern!On
                                                                                               y
                             DeUver By
       03/13!2013                                        Status                                    .~
                                                                               Payee "r
                                 03/14/2013
                                                                              ~ AMER~+C                            Amount
                                                                                               v
                                                                                                                    $1,QOS.1
                            5
                            '~e#u~: Thls                                            ~'~
                                          payment was re
                                     Uecause the acco       turned and not
                                                        unt: to which         pa id .
                                     instructed us to                  ynu
                                                       make this paym
                                    hat exist. Please                   ent does
                                                        verify the inforr
                                    your current bil                      r~tian on
                                                     ling s~aterrent
                                    the payment, or                   and resubmit
                                                       conEact your pa                                  `,,..
                                    regarding this ac                    yee
                                                      count.

                        Paid from:
                                   CHASE PREMIER
                                                       (...6327)
                                                                                                           ~~ /~
                                                                                                           i
                           ~9eaeeo:

                    Su6mitt~d by:
                                      t~R.ENDA C MURQ
                                                     HY 03/13J2013

                     UpdatBd 6y:
                                      Not Available 03/1
                                                         5J2013
             Transaction nu
                            mbers 316215
                                         1908




                                                                                              ~;



                                                                                          I ~
                                                                                          l ~


                                                                                          ~ i

                                                                                          i

                                                                                          I   i~
                                                                                              i




-~,
Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 49 of 50 Page ID
          ~WW.e_W._.a_ . ~_ . _ . ... ...____~ .R~.                        1. ,
                                                    .~_. . . ~. ~.~.~ .._.~ ._. ~.a. ~. ~~~ l
                                  #:1473

                           F2hruary 15, 20
                                             13
              Re: American H
                                 ome Mortgage
              Dew Glenda R                       Servicing. Inc.
                                Murphy,                             '°'"""8362
             This letter is to                                            ^-^""':"
             Servicing, Inc.   confim tfret yo
                              on 02/15/13 ~     u v~baNy eu~~iz
                                               the ~urtt re           ad a sine pa
             Details re~r~n                                     ferencx~d ~ov+e,   yment to Ame
                               g the tran~ctian                                                       i                     MorEgege
            Payment Amou                          ap pe ar below                                 ', ~
            Fee Amour: nt:
            This Payment                                      $1,05.17
            Drawn On: Scheduled On:                           $18.95
           Bank ~Ccount                                       02!15113
           ConfimiaUon                                        JPMargan Ch
                          Number.                            x'""8043 ase Bank, National `
           R~ o~ a~eetn                                      00074 127
          retain this letterent, the above Hated furs
          you u~ii not see as ~cumentation r~rdingwiN be automatit~lly debited fro
                            a check number                   Us
         If yoiu I nk do                      ; you vriii see ane tran~ction. Qn yore'bank m y                                t. Pl~se
                                                                   ACH a EFT D~
         transaction. es not ailaw ftu ACH transact                               it.
                                                                                                                                    ~~Y.
                                                            ians~ Ycur ~aYm
        If you have an                                                       ent►tt~q be grac
                         y questions, pla                                                     es
        Sincerely,                          te  contact Gusmm
                                                                    er Service at877-
                                                                                     X4.3100.
        American Home
                           Mortgage 8erv
                                           icing, Inc.




                                                                                                                    a
                                                                                                                    9




                                                                                                                        I
                                                                                                                ~,



                                                                                                                f;



                                                                                                        I       ~,




                                                                                                        V       F


                                                                                                        ~       i1




                                                                                                   ~'           F


                                                                                                                L.



                                                                                                   (~
                                                                                                                :;

                                                                                                                Z




                                                                                                                ~.




                                                                                              I
                                                                                                            l




                                                                                              I'            _




                                                                                                                S



                                                                                                            ;~
                                                                                                            is



                                                                                                                                           r
 Case 5:19-cv-00636-JGB-SP Document 67-4 Filed 08/20/19 Page 50 of 50 Page ID
                                   #:1474
                                     ~~~


                                     c
                                   ~~
~          ~                 ~ ~
                               ~~~
                         ~.,     , ~~
    ~ ~
    ~~                 ~~
       L        ~                                     i




                                                                        ~~

                                                     ~.
                                 ~~~~ ~~

                                                   ~-
                                                              n
             - ~ .

~,~~?~o. f a ~.~ ~~
                                                   I Y        ~~

                                                     ~~ ~~~
                                                   ,,~ :
                                                                  r             _
                                                                      ~~
